 
Exhibit 10.3
 

--------------------------------------------------------------------------------

 
 
$2,000,000,000
 
TERM LOAN CREDIT AGREEMENT
 
among
 
BOSTON SCIENTIFIC CORPORATION,
as Borrower,
 
The Several Lenders
from Time to Time Parties Hereto,
 
BARCLAYS BANK PLC,
as Administrative Agent
 
BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents
 
THE BANK OF NOVA SCOTIA,
as Documentation Agent
 
Dated as of December 19, 2018
 
 
 
BARCLAYS BANK PLC,
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A. and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners,
 
 

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
SECTION 1 DEFINITIONS
1
 
1.1.
Defined Terms
1
 
1.2.
Other Definitional Provisions
26
       
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
26
 
2.1.
Commitments
26
 
2.2.
Procedure for Borrowing
27
 
2.3.
Fees
27
 
2.4.
Termination or Reduction of Commitments
28
 
2.5.
Repayment of Loans
28
 
2.6.
Defaulting Lenders
28
       
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
30
 
3.1.
Optional Prepayments of Loans
30
 
3.2.
Conversion and Continuation Options
30
 
3.3.
Minimum Amounts and Maximum Number of Tranches
31
 
3.4.
Interest Rates and Payment Dates
31
 
3.5.
Computation of Interest and Fees
32
 
3.6.
Inability to Determine Interest Rate
32
 
3.7.
Pro Rata Treatment and Payments
33
 
3.8.
Illegality
34
 
3.9.
Requirements of Law
34
 
3.10.
Taxes
35
 
3.11.
Indemnity
39
 
3.12.
Change of Lending Office; Removal of Lender
40
 
3.13.
Evidence of Debt
40
       
SECTION 4 REPRESENTATIONS AND WARRANTIES
41
 
4.1.
Financial Condition
41
 
4.2.
Corporate Existence; Compliance with Law
41
 
4.3.
Corporate Power; Consents and Authorization; Enforceable Obligations
42
 
4.4.
No Legal Bar
42
 
4.5.
No Default
42
 
4.6.
Taxes
42
 
4.7.
Federal Regulations
43
 
4.8.
ERISA
43

 
 
- i -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
4.9.
Investment Company Act; Other Regulations
43
 
4.10.
Purpose of Commitments and Loans
43
 
4.11.
Environmental Matters
43
 
4.12.
Disclosure
44
 
4.13.
No Change
44
 
4.14.
No Material Litigation
45
 
4.15.
Anti-Corruption Laws and Sanctions
45
 
4.16.
Scheme Documents and Related Documents
45
       
SECTION 5 CONDITIONS PRECEDENT
46
 
5.1.
Conditions to Effective Date
46
 
5.2.
Closing Date
47
 
5.3.
Borrowing Date
48
 
5.4.
Actions by Lenders During Certain Funds Period
49
       
SECTION 6 AFFIRMATIVE COVENANTS
50
 
6.1.
Financial Statements
50
 
6.2.
Certificates; Other Information
51
 
6.3.
Payment of Obligations
52
 
6.4.
Conduct of Business and Maintenance of Existence
52
 
6.5.
Maintenance of Property; Insurance
53
 
6.6.
Inspection of Property; Books and Records; Discussions
53
 
6.7.
Notices
53
 
6.8.
The Scheme, Takeover Offer and Related Matters
54
 
6.9.
Beneficial Ownership Regulation
56
       
SECTION 7 NEGATIVE COVENANTS
56
 
7.1.
Financial Covenant
56
 
7.2.
Limitation on Liens
57
 
7.3.
Limitation on Indebtedness pursuant to Receivables Transactions
58
 
7.4.
Limitation on Fundamental Changes
58
 
7.5.
Limitation on Indebtedness of Subsidiaries
58
       
SECTION 8 EVENTS OF DEFAULT
59
       
SECTION 9 THE AGENTS
61
 
9.1.
Appointment
61
 
9.2.
Delegation of Duties
62
 
9.3.
Exculpatory Provisions
62

 
 
- ii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
9.4.
Reliance by Administrative Agent
62
 
9.5.
Notice of Default
63
 
9.6.
Non-Reliance on Administrative Agent and Other Lenders
63
 
9.7.
Indemnification
63
 
9.8.
Administrative Agent in Its Individual Capacity
64
 
9.9.
Successor Administrative Agent
64
 
9.10.
The Lead Arrangers, Documentation Agents and Syndication Agents
64
 
9.11.
Certain ERISA Matters
65
       
SECTION 10 Reserved
66
       
SECTION 11 MISCELLANEOUS
66
 
11.1.
Amendments and Waivers
66
 
11.2.
Notices
67
 
11.3.
No Waiver; Cumulative Remedies
69
 
11.4.
Survival of Representations and Warranties
70
 
11.5.
Payment of Expenses and Taxes
70
 
11.6.
Successors and Assigns; Participations and Assignments
71
 
11.7.
Adjustments; Set-off
74
 
11.8.
Counterparts
75
 
11.9.
Severability
75
 
11.10.
Integration
75
 
11.11.
GOVERNING LAW
75
 
11.12.
Submission To Jurisdiction and Waivers
75
 
11.13.
Acknowledgements
76
 
11.14.
Confidentiality
76
 
11.15.
Reserved
77
 
11.16.
Judgment
77
 
11.17.
WAIVERS OF JURY TRIAL
77
 
11.18.
USA Patriot Act Notice
78
 
11.19.
No Advisory or Fiduciary Responsibility
78
 
11.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
78

 
SCHEDULES
     
Schedule I
Names and Commitments of Lenders
Schedule II
Notice Address
Schedule 7.2
Existing Liens
Schedule 7.5
Existing Subsidiary Indebtedness
   

 
 
- iii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 
EXHIBITS
     
Exhibit A
Form of Note
Exhibit B
Form of Closing Certificate
Exhibit C
Form of Opinion of Counsel to Borrower
Exhibit D
Form of Assignment and Assumption
Exhibit E-1 – E-4
U.S. Tax Compliance Certificate
Exhibit F
[Reserved]
Exhibit G
Form of Prepayment Notice






- iv -

--------------------------------------------------------------------------------

 
TERM LOAN CREDIT AGREEMENT, dated as of December 19, 2018, among (i) BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Borrower”), (ii) the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), and (iii) BARCLAYS BANK PLC, as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders make Loans (as defined
below) to the Borrower on the terms and conditions set forth herein; and
 
WHEREAS, the Lenders have agreed to make the Loans available upon the terms and
subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1

DEFINITIONS
 
1.1.          Defined Terms.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1% per annum and (c) the Eurocurrency Base Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.  For purposes hereof: 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurocurrency Base Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate,
respectively.
 
“ABR Loans”:  Loans bearing interest based upon the ABR.
 
“Acceptance Condition”: in respect of a Takeover Offer, the condition to the
Takeover Offer with respect to the number of acceptances to the Takeover Offer
which must be secured to declare the Takeover Offer unconditional as to
acceptances.
 
- 1 -

--------------------------------------------------------------------------------



“Accrued Legal Liabilities”: any cash litigation costs, including judgments,
orders, awards, settlements and related legal costs, that are accrued prior to,
and unpaid as of, August 4, 2017.
 
“Acquisition Co”: any wholly-owned direct or indirect Subsidiary or Subsidiaries
of the Borrower used to effectuate the Target Acquisition.
 
“Administrative Agent”:  as defined in the preamble hereto.
 
“Administrative Agent Fee Letter”:  that certain Administrative Agent Fee
Letter, dated as of the date hereof, among Barclays and the Borrower.
 
“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
 
“Agent Parties”:  as defined in subsection 11.2(c).
 
“Aggregate Exposure Percentage”:  as defined in the definition of “Majority
Lenders.”
 
“Agreement”:  this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“Agreement Currency”:  as defined in subsection 11.16(b).
 
“Alternative Offer”: as defined in subsection 6.8(i).
 
“Anti-Corruption Laws”:  the United States Foreign Corrupt Practices Act of
1977, as amended, and all similar laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries prohibiting bribery
or corruption.
 
“Applicable Margin”:  with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:
 
(a)          for Tranche 1 Loans:
 
Rating
 
Eurodollar Loans
 
ABR Loans
Rating I
 
0.750%
 
0.0%
Rating II
 
0.875%
 
0.0%
Rating III
 
1.000%
 
0.0%
Rating IV
 
1.125%
 
0.125%
Rating V
 
1.500%
 
0.500%



 
- 2 -

--------------------------------------------------------------------------------



(b)          for Tranche 2 Loans:
 
Rating
 
Eurodollar Loans
 
ABR Loans
Rating I
 
0.875%
 
0.0%
Rating II
 
1.000%
 
0.0%
Rating III
 
1.125%
 
0.125%
Rating IV
 
1.250%
 
0.250%
Rating V
 
1.625%
 
0.625%

 
“Applicable Screen Rate”:  as defined in the definition of “Impacted Interest
Period”.
 
“Assignee”:  as defined in subsection 11.6(c).
 
“Assignment and Assumption”:  as defined in subsection 11.6(c).
 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code”:  the Bankruptcy Code in Title 11 of the United States Code,
as amended, modified, succeeded or replaced from time to time.
 
“Barclays”:  Barclays Bank PLC.
 
“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.
 
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies and (c) any
Person whose assets include (for the purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
 
“Benefited Lender”:  as defined in subsection 11.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System.
 
“Bookrunners”:  Barclays, Merrill, Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Wells Fargo Bank, National Association, JPMorgan Chase Bank, N.A. and The Bank
of Nova Scotia as Joint Lead Arrangers and Joint Bookrunners for this Agreement.
 
“Borrower”:  as defined in the preamble hereto.
 
- 3 -

--------------------------------------------------------------------------------



“Borrower Materials”: as defined in subsection 6.2.
 
“Borrowing”: Loans of the same Type and Class made, converted or continued on
the same date and, with respect to Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, as a date on which the Borrower requests the Lenders to make Loans
hereunder and a Borrowing is made, subject to the satisfaction or waiver (in
accordance with subsection 11.1) of the conditions set forth in subsection 5.3.
 
“Bridge Credit Agreement”:  the Borrower’s Bridge Credit Agreement, dated as of
November 20, 2018, among the Borrower, the other banks and financial
institutions from time to time parties thereto, Barclays Bank PLC, as Sole Lead
Arranger and Sole Bookrunner, and Barclays Bank PLC, as Administrative Agent, as
amended, restated, amended and restated or replaced from time to time.
 
“Business”:  as defined in subsection 4.11(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that if such day relates to any interest rate settings as to a
Eurodollar Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such Eurodollar Loan, then
“Business Day” means any such day that is also a London Banking Day.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
 
“Cash Litigation Payments”: as defined in the definition of “Consolidated
EBITDA.”
 
“Certain Funds Default”: an Event of Default arising from any of the following,
with respect to the Borrower or any Acquisition Co (if any) only, and not, for
the avoidance of doubt (i) any member of the Target Group or any Subsidiary of
the Borrower (other than any Acquisition Co (if any) or Material Subsidiary) or
(ii) in respect of any obligation to procure any action by any member of the
Target Group:
 
(a)          subsection 8(a) as it relates to the payment of principal, interest
or other fees under this Agreement;
 
- 4 -

--------------------------------------------------------------------------------



(b)          subsection 8(b) as it relates to a Certain Funds Representation;
 
(c)          subsection 8(c) as it relates to a failure to perform the covenants
set forth in subsection 6.4(b), subsection 6.8 (other than paragraphs (g), (h)
and (l) thereof), subsection 7.2 or subsection 7.4; or
 
(d)          subsection 8(f), but excluding, in relation to involuntary
proceedings, any Event of Default caused by a frivolous or vexatious action,
proceeding or petition in respect of which no order or decree in respect of such
involuntary proceeding shall have been entered.
 
“Certain Funds Period”: the period commencing on the Effective Date and ending
at the Certain Funds Termination Time.
 
“Certain Funds Purpose”:
 
(a)          where the Target Acquisition proceeds by way of a Scheme:
 
(i)          payment (directly or indirectly) of the cash price payable by the
Borrower or any Acquisition Co (if any) to the holders of the Scheme Shares in
consideration of such Scheme Shares being acquired by the Borrower or any
Acquisition Co (if any);
 
(ii)          repayment (directly or indirectly) of any loan notes issued by the
Borrower or any Acquisition Co (if any) to the holders of the Scheme Shares in
consideration for such Scheme Shares being acquired pursuant to the Scheme;
 
(iii)          financing (directly or indirectly) the consideration payable to
holders of options to acquire Target Shares pursuant to any proposal in respect
of those options as required by the City Code;
 
(iv)          financing (directly or indirectly) the repayment of any existing
indebtedness of any member of the Target Group;
 
(v)          financing (directly or indirectly) the making of any close-out
amount or other amount payable on termination of any hedging arrangements of any
member of the Target Group; and
 
(vi)          financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions and any stamp duty and any other taxes payable in
connection with the Target Acquisition; or
 
(b)          where the Target Acquisition proceeds by way of a Takeover Offer:
 
(i)          payment (directly or indirectly) of all or part of the cash price
payable by the Borrower or any Acquisition Co (if any) to the holders of

 
- 5 -

--------------------------------------------------------------------------------



the Target Shares subject to the Takeover Offer in consideration of the
acquisition of such Target Shares pursuant to the Takeover Offer;


(ii)          financing (directly or indirectly) Squeeze-Out Payments;
 
(iii)          financing (directly or indirectly) the consideration payable to
holders of options to acquire Target Shares pursuant to any proposal in respect
of those options as required by the City Code;
 
(iv)          financing (directly or indirectly) the repayment of any existing
indebtedness of any member of the Target Group;
 
(v)          financing (directly or indirectly) the making of any close-out
amount or other amount payable on termination of any hedging arrangements of any
member of the Target Group; and
 
(vi)          financing (directly or indirectly) the fees, costs and expenses in
respect of the Transactions and any stamp duty and any other taxes payable in
connection with the Target Acquisition.
 
“Certain Funds Representations”: each of the representations set out in
subsections 4.2, 4.3, 4.4, 4.9, 4.10, 4.15 and 4.16, in each case only insofar
as such representations apply to the Borrower or any Acquisition Co (if any).
 
“Certain Funds Termination Time”: 11:59 p.m. (London Time) on the first date on
which a Mandatory Cancellation Event occurs or exists; provided that in respect
of clauses (a)(i) through (vi) (inclusive) and (b)(1) of the definition of
“Mandatory Cancellation Event”, if for the purposes of switching from a Scheme
to a Takeover Offer (or vice versa), within ten Business Days of such event the
Borrower has notified the Administrative Agent it intends to issue, and then
within ten Business Days after delivery of such notice does issue, an Offer
Press Announcement or a Press Release (as the case may be), no Mandatory
Cancellation Event shall have occurred pursuant to any such clause.
 
“City Code”: the City Code on Takeovers and Mergers, as amended.
 
“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans or Tranche 2
Loans.  When used in reference to any Commitment, “Class” refers to whether such
Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment.
 
“Clean-Up Date”: as defined in subsection 8(j).
 
“Closing Date”:  the first date on which the conditions set forth in subsection
5.2 have been satisfied (or waived in accordance with subsection 11.1).
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”:  the Tranche 1 Commitments and the Tranche 2 Commitments.
 
- 6 -

--------------------------------------------------------------------------------



“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Tranche 1 Commitment or Tranche 2 Commitment, as applicable, at such
time constitutes of the aggregate Tranche 1 Commitments or Tranche 2
Commitments, as applicable, at such time, subject to adjustment as provided in
subsection 2.6.
 
“Commitment Period”:  with respect to each Class, the period from and including
the Effective Date and ending on the earliest of (a) the date that is 188 days
after the Closing Date (if there is a Borrowing on such 188th day, immediately
after the making of such Borrowing) and (b) the Certain Funds Termination Time.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section
4001(a)(14)(A)-(B) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Sections 414(b), 414(c), 414(m)
and 414(o) of the Code.
 
“Companies Act 2006”: the Companies Act 2006 of the United Kingdom.
 
“Consolidated EBITDA”:  of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of
 
(a)          income tax expense, including any expenses resulting from income
tax disputes with a Governmental Authority,
 
(b)          Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
 
(c)          depreciation expense,
 
(d)          amortization or write-down of intangibles (including, but not
limited to, goodwill) and organization costs,
 
(e)          any extraordinary, unusual or nonrecurring expenses or losses (to
the extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business (including as a result of write downs of goodwill or net
intangible assets) and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, fair value adjustments, and unrealized
investment impairments),
 
(f)          any non-cash stock compensation expense in accordance with GAAP,
 
(g)          any cash litigation costs (other than Accrued Legal Liabilities),
including judgments, orders, awards, settlements and related legal costs paid
during such period (net of any cash litigation or settlement payments received
during such period) (“Cash
 
- 7 -

--------------------------------------------------------------------------------

Litigation Payments”), provided that, solely for the purposes of this
definition, the aggregate amount of Cash Litigation Payments under this clause
(g) shall not exceed $1,000,000,000 since August 4, 2017,


(h)          any cash or non-cash charges in respect of restructurings, plant
closings, staff reductions, distributor network optimization initiatives,
distribution technology optimization initiatives or other similar charges,
provided that, solely for the purposes of this definition, the aggregate amount
of all charges under this clause (h) shall not exceed $500,000,000 since August
4, 2017,
 
(i)          any income or expense associated with business combinations
following the adoption of FASB Statement No. 141(R), “Business Combinations - a
replacement of FASB Statement No. 141”, which would have been treated as a cost
of the acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
 
(j)          any Non-Cash Charges, including those attributable to litigation,
intangible asset impairment, intellectual property research and development
charges, and
 
(k)          any cash payment of Accrued Legal Liabilities, provided that,
solely for the purposes of this definition, since August 4, 2017 the aggregate
amount of Accrued Legal Liabilities added back to Consolidated EBITDA pursuant
to this clause (k) shall not exceed $1,624,000,000;
 
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
 
(a)          interest income (except to the extent deducted in determining
Consolidated Interest Expense), and
 
(b)          any extraordinary, unusual or nonrecurring income or gains (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business, inventory step-up charges, fair value adjustments, and
unrealized investment impairments).
 
“Non-Cash Charges”: (a) losses on asset sales, disposals or abandonments, (b)
any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
 
“Consolidated Interest Expense”:  of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of

 
- 8 -

--------------------------------------------------------------------------------

such Person and its Subsidiaries determined in accordance with GAAP (including,
all net costs that are allocable to such period in accordance with GAAP).


“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.
 
“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP plus cash receipts received in
connection with litigation related Non-Cash Charges and minus cash payments made
in connection with such litigation related Non-Cash Charges.
 
“Consolidated Tangible Assets”:  at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Total Assets”:  at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Debt”:  at any date, an amount equal to the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement and with subsection 1.2(e); provided that Indebtedness incurred to
prefund a Qualified Acquisition shall not constitute Consolidated Total Debt for
purposes of compliance with Section 7.1 until the earlier of (i) the date such
Qualified Acquisition has closed or (ii) the date the consummation of such
Qualified Acquisition has been abandoned, terminated or expired pursuant to the
terms of the relevant acquisition document.
 
“Continuing Directors”:  as defined in subsection 8(i).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Court”: the Companies Court in the Chancery Division of the High Court of
Justice of England and Wales.
 
“Court Meeting”: the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened at the direction of the Court for purposes
of considering and, if thought fit, approving the Scheme.
 
“Court Order”: the order(s) of the Court sanctioning the Scheme.
 
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
- 9 -

--------------------------------------------------------------------------------



“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Lender”: subject to subsection 2.6(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
two Business Days of the date required to be funded by it hereunder (other than
as a result of a good faith dispute with respect to amount), (b) has notified
the Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its funding obligations (and is financially able to meet such
obligations), provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Borrower, or (d)
has (i) become the subject of a proceeding under any Debtor Relief Law or a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority as long as such ownership or
acquisition interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.
 
“Disposition” or “Dispose”: the sale, transfer, license, lease or other
disposition, whether effected pursuant to a Division or otherwise (including any
sale and leaseback transaction), of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
 
“Dividing Person”: as defined in the definition of “Division”.
 
“Division”: the division of assets, liabilities and/or obligations of a Person
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
 
“Documentation Agent”: The Bank of Nova Scotia.
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,
 
- 10 -

--------------------------------------------------------------------------------

(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date”: the first date on which the conditions set forth in subsection
5.1 have been satisfied (or waived in accordance with subsection 11.1).
 
“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
 
“Eurocurrency Rate”:
 
(a)          for any Interest Period with respect to a Eurodollar Loan, a rate
per annum determined in accordance with the following formula:
 
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Requirements
 

where,
 
“Eurocurrency Base Rate” means with respect to each day during each Interest
Period, the rate per annum determined by the Administrative Agent to be the rate
administered by the ICE Benchmark Administration (or any successor thereto) as
the offered rate for deposits in Dollars with a term comparable to such Interest
Period appearing on the Reuters Screen LIBOR01 Page at approximately 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period;
provided that if any Interest Period is an Impacted Interest Period, then the
Eurocurrency Base Rate shall be the Interpolated Rate for such Interest Period;
and
 
(b)          for any interest calculation with respect to an ABR Loan, a rate
per annum determined in accordance with the following formula:
 
- 11 -

--------------------------------------------------------------------------------





Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Requirements
 

where,
 
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 A.M., London time determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day.
 
The Eurocurrency Rate and Eurocurrency Base Rate shall not be less than zero.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such system.
 
“Eurodollar Loans”:  Loans, the rate of interest applicable to which is based
upon clause (a) of the definition of “Eurocurrency Rate”.
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Excluded Taxes”: as defined in subsection 3.10(a).
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements with respect thereto, any law, regulations, or
other official guidance enacted in any other jurisdictions relating to such
intergovernmental agreement, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.
 
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.
 
“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
 
- 12 -

--------------------------------------------------------------------------------



“GAAP”:  generally accepted accounting principles in the United States of
America consistent with those utilized in preparing the audited financial
statements referred to in subsection 6.1.
 
“General Meeting”: the general meeting of the holders of Target Shares (or any
adjournment thereof) to be convened in connection with the implementation of a
Scheme.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
 
“Hedge Agreements”:  all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”
 
“Impacted Interest Period”: any Interest Period for which the applicable rate or
screen used to determine the applicable rate (the “Applicable Screen Rate”)
shall not be available at the applicable time for such Interest Period.
 
- 13 -

--------------------------------------------------------------------------------



“Indebtedness”:  of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 8(f) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“indemnified liabilities”: as defined in subsection 11.5.
 
“indemnified party”: as defined in subsection 11.5.
 
“Information”: as defined in subsection 11.14.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
 
“Interest Period”:  with respect to any Eurodollar Loan:
 
(i)          initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one, two, three

 
- 14 -

--------------------------------------------------------------------------------



or six (or, if available to all Lenders, twelve) months thereafter (or any
shorter period as all relevant Lenders agree), as selected by the Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and


(ii)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if available to all Lenders, twelve) months thereafter
(or any shorter period as all relevant Lenders agree), as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;
 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(2)          any Interest Period in respect of any Loans of any Class made by
any Lender that would otherwise extend beyond the Termination Date applicable to
such Loan of such Class shall end on such Termination Date; and
 
(3)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Interpolated Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the Applicable Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Applicable Screen Rate for the
longest period (for which the Applicable Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the Applicable Screen Rate
for the shortest period (for which that Applicable Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.  The
Interpolated Rate shall not be less than zero.
 
“Judgment Currency”:  as defined in subsection 11.16(b).
 
“Lead Arrangers”: Barclays, Merrill, Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Wells Fargo Bank, National Association, JPMorgan Chase Bank, N.A. and The Bank
of Nova Scotia as Joint Lead Arrangers and Joint Bookrunners for this Agreement.
 
- 15 -

--------------------------------------------------------------------------------



“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lenders”:  as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower; provided
that, for all purposes of voting or consenting with respect to (a) any
amendment, supplementation or modification of any Loan Document, (b) any waiver
of any requirements of any Loan Document or any Default or Event of Default and
its consequences, or (c) any other matter as to which a Lender may vote or
consent pursuant to subsection 11.1 of this Agreement, the Lender making such
election shall be deemed the “Person” rather than such affiliate, which shall
not be entitled to vote or consent.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).
 
“Loan”:  any Tranche 1 Loan or Tranche 2 Loan.
 
“Loan Documents”:  this Agreement, the Administrative Agent Fee Letter and any
Notes.
 
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
 
“Long Stop Date”: August 20, 2019.
 
“Majority Lenders”:  Lenders whose Aggregate Exposure Percentage in the
aggregate is more than 50%.  “Aggregate Exposure Percentage”:  as at any date of
determination with respect to any Lender (a) at any time prior to the
termination of the Commitments, the aggregate Commitments of such Lender divided
by the aggregate Commitments of all Lenders and (b) at any time after the
termination of the Commitments, the aggregate outstanding principal amount of
the Loans of such Lender divided by the aggregate outstanding principal amount
of Loans of all Lenders; provided that the Commitment of, and the aggregate
outstanding principal amount of Loans held or deemed to be held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
 
“Mandatory Cancellation Event”: the occurrence of any of the following
conditions or events:
 
(a)          where the Target Acquisition proceeds by way of a Scheme:
 
- 16 -

--------------------------------------------------------------------------------



(1)          a Court Meeting is held (and not adjourned or otherwise postponed)
to approve a Scheme at which a vote is held to approve the Scheme, but the
Scheme is not so approved by the requisite majority of Scheme Shareholders at
such Court Meeting;
 
(2)          a General Meeting is held (and not adjourned or otherwise
postponed) to pass the Scheme Resolutions at which a vote is held on the Scheme
Resolutions, but the Scheme Resolutions are not passed by the shareholders of
the Target at such General Meeting;
 
(3)          applications for the issuance of the Court Order are made to the
Court (and not adjourned or otherwise postponed), but the Court (in its final
judgment) refuses to grant the Court Order;
 
(4)          the Scheme lapses or is withdrawn with the consent of the Panel or
by order of the Court;
 
(5)          a Court Order is issued but not filed with the Registrar within
five Business Days of (x) its issuance or (y) if first required by UK Taxing
Authority and the Registrar, its stamping;
 
(6)          the date on which is fifteen days after the Scheme Effective Date
(or, if later, the date immediately following any extension of the period for
settlement of consideration provided by the Panel); or
 
(7)          the Long Stop Date,
 
unless, in respect of clauses (1) through (6) (inclusive) above, for the
purposes of switching from a Scheme to a Takeover Offer, within five Business
Days (or such longer period as stipulated by the Panel)  of such event the
Borrower has notified the Administrative Agent it intends to issue, and then
within ten Business Days after delivery of such notice does issue, an Offer
Press Announcement (in which case no Mandatory Cancellation Event shall have
occurred), and provided that the postponement or adjournment of any Court
Meeting, General Meeting or application referred to in this paragraph (a) shall
not constitute a Mandatory Cancellation Event if such Court Meeting, General
Meeting or application is capable of being re-convened, re-submitted or granted
on a future date; or
 
(b)          where the Target Acquisition proceeds by way of a Takeover Offer:
 
(1)          such Takeover Offer lapses, terminates or is withdrawn with the
consent of the Panel unless, for the purposes of switching from a Takeover Offer
to a Scheme, within ten Business Days (or such longer period as is stipulated by
the Panel) of such event the Borrower has notified the Administrative Agent it
intends to issue, and then within ten Business Days after delivery of such
notice does issue, a Press Release (in which case no Mandatory Cancellation
Event shall have occurred);
 
- 17 -

--------------------------------------------------------------------------------



(2)          the date upon which all payments made or to be made for Certain
Funds Purposes have been paid in full in cleared funds;
 
(3)          the date falling ninety-five days after the date on which the
Takeover Offer Document is issued unless compulsory squeeze-out procedures for
the acquisition of minority shareholdings in the Target under section 979 of the
Companies Act have commenced before such date; or
 
(4)          the Long Stop Date.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Subsidiary” means, as of the Effective Date and thereafter at any date
of determination, each Subsidiary of the Borrower whose total assets as of the
last day of any fiscal quarter most recently ended on or prior to such date of
determination were equal to or greater than 5% of the Consolidated Total Assets
at such date, in each case determined in accordance with GAAP.
 
“Materially Adverse Amendment”: a modification, amendment or waiver to or of the
terms or conditions  of the Scheme or the Takeover Offer (as the case may be)
compared to the terms and conditions that are included in the draft of the Press
Release or the Offer Press Announcement (as the case may be) delivered pursuant
to subsection 5.1(h) that is materially adverse to the interests of the Lenders
(taken as a whole), it being acknowledged that neither (a) a waiver of a
pre-condition which then becomes a condition to be satisfied in connection with
the Target Acquisition nor (b) any modification, amendment or waiver required by
the City Code, the Panel, any other competent regulatory body or by a court of
competent jurisdiction would, in either case, be materially adverse to the
interests of the Lenders.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Maximum Leverage Ratio”: 3.75 to 1.00; provided that (i) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Leverage Ratio shall be 4.75 to 1.00, (ii) for
the fiscal quarter ended immediately after such two fiscal quarters referred to
in clause (i), the Maximum Leverage Ratio shall be 4.50 to 1.00, (iii) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(ii), the Maximum Leverage Ratio shall be 4.25 to 1.00, (iv) for the fiscal
quarter ended immediately after the fiscal quarter referred to in clause (iii),
the Maximum Leverage Ratio shall be 4.00 to 1.00 (and, for the avoidance of
doubt, for each fiscal quarter ended after the fiscal quarter referred to in
clause (iv), the Maximum Leverage Ratio shall be 3.75 to 1.00).
 
- 18 -

--------------------------------------------------------------------------------



“Minimum Acceptance Condition”: an Acceptance Condition which shall not be
capable of being satisfied unless acceptances have been received that would,
when aggregated with all Target Shares (excluding shares held in treasury)
directly or indirectly owned by the Borrower or any Acquisition Co (if any),
result in the Borrower (directly or indirectly) holding shares representing, in
any case, more than 50 % of all Target Shares on a fully diluted basis
(excluding any shares held in treasury) as at the date on which the Takeover
Offer is declared unconditional as to acceptances.
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Non-Cash Charges”: as defined in the definition of “Consolidated EBITDA.”
 
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of Section 11.1 and (ii) has been approved by the Majority
Lenders.
 
“Non-Excluded Taxes”:  as defined in subsection 3.10(a).
 
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
 
“Notes”:  as defined in subsection 3.13(d).
 
“NYFRB”: the Federal Reserve Bank of New York.
 
“Obligations”:  collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and other Loan Documents to which it is a party (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document after the maturity of the Loans and interest
accruing at the then applicable rate provided in this Agreement or any other
applicable Loan Document after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post‑petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the Notes, Hedge
Agreements entered into with Lenders or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of this Agreement or any other Loan
Document).
 
“Offer Documents”: the Takeover Offer Document and the Offer Press Announcement.
 
- 19 -

--------------------------------------------------------------------------------



“Offer Press Announcement”: a press announcement released by or on behalf of the
Borrower or any Acquisition Co (if any) announcing that the Target Acquisition
is to be effected by a Takeover Offer and setting out the terms and conditions
of the Takeover Offer.
 
“Original Offer”: as defined in subsection 6.8(i).
 
“Panel”: the Panel on Takeovers and Mergers.
 
“Participant”:  as defined in subsection 11.6(b).
 
“Participant Register”: as defined in subsection 11.6(b).
 
“Patriot Act”:  as defined in subsection 11.18.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations”: 29 C.F.R. §2510.3-101, et. Seq., as modified by
Section 3(42) of ERISA.
 
“Platform”:  as defined in subsection 6.2(c).
 
“Press Release”: a press announcement released by or on behalf of the Borrower
or any Acquisition Co (if any) announcing that the Target Acquisition is to be
effected by a Scheme and setting out the terms and conditions of the Scheme.
 
“Properties”:  as defined in subsection 4.11(a).
 
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
 
“Public Lender”:  as defined in subsection 6.2.
 
“Qualified Acquisition”:  the Target Acquisition and any other transaction
permitted under this Agreement and consummated on or after the Closing Date, (a)
by which the Borrower or any of its Subsidiaries (i) acquires any going concern
or business or all or substantially all of the assets of any firm, corporation
or limited liability company, or division or business unit thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires at least a majority (in number of votes) of the Capital Stock of a
Person if the aggregate
 
- 20 -

--------------------------------------------------------------------------------



amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.


“Rating”:  the respective rating of each of the Rating Agencies applicable to
the long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.
 
“Rating Agencies”:  collectively, Moody’s and S&P.
 
“Rating Category”:  each of Rating I, Rating II, Rating III, Rating IV and
Rating V.
 
“Rating I, Rating II, Rating III, Rating IV and Rating V”:  the respective
Ratings set forth below:
 
Rating
Category
 
Moody’s
 
S&P
Rating I
 
greater than or equal to A3
 
greater than or equal to A-
Rating II
 
greater than or equal to Baa1
 
greater than or equal to BBB+
Rating III
 
greater than or equal to Baa2
 
greater than or equal to BBB
Rating IV
 
greater than or equal to Baa3
 
greater than or equal to BBB-
Rating V
 
lower than or equal to Ba1
 
lower than or equal to BB+
         



If different Ratings Categories are applicable, the higher Ratings Category
shall apply unless one of the two Ratings is two or more levels lower than the
other, in which case the Ratings Category shall be the level immediately below
that of the higher of the two Ratings.
 
“Receivables”:  any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
 
“Receivables Transaction”:  any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.
 
“Register”:  as defined in subsection 11.6(d).
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.
 
- 21 -

--------------------------------------------------------------------------------



“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043 or which notice is otherwise waived by
PBGC.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer or the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.
 
 “S&P”:  Standard & Poor’s Ratings Services or any successor thereto.
 
“Sanctioned Country”:  a country or territory which is the subject or target of
any Sanctions (as of the Effective Date, the Crimea region of Ukraine, Cuba,
Iran, North Korea and Syria).
 
“Sanctioned Person”:  (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50 percent or more owned or controlled by any such Person.
 
“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or the United Kingdom.
 
“Scheme”: a scheme of arrangement under Part 26 of the Companies Act 2006
between the Target and the Scheme Shareholders, pursuant to which the Borrower
or any Acquisition Co (if any) will become the holder of all of the Scheme
Shares in accordance with the Scheme Documents, subject to such changes and
amendments to the extent not prohibited by the Loan Documents.
 
“Scheme Circular”: the document issued by or on behalf of the Target to
shareholders of the Target setting out the terms and conditions of, and an
explanatory statement in relation to, the Scheme, stating the recommendation for
the Target Acquisition and the Scheme to the shareholders of the Target by the
independent directors of the Target and setting out the notices of the Court
Meeting and the General Meeting, as such document maybe amended from time to
time to the extent such amendment is not prohibited by the Loan Documents.
 
“Scheme Documents”: collectively, (a) the Scheme Circular, (b) the Press
Release, (c) the Scheme Resolutions and (d) any other document issued by or on
behalf of the Target to its shareholders in respect of the Scheme and any other
document designated as a “Scheme Document” hereunder by the Administrative Agent
and the Borrower.
 
- 22 -

--------------------------------------------------------------------------------



“Scheme Effective Date” the date on which the Court Order sanctioning the Scheme
is duly delivered on behalf of the Target to the Registrar of Companies.
 
“Scheme Resolutions”: the resolutions of the shareholders of the Target which
are required to implement the Scheme and which are referred to, and
substantially in the form set out in, the Scheme Circular and which are to be
proposed at the General Meeting.
 
“Scheme Shareholders”: at any time, the registered holders of Scheme Shares at
such time.
 
“Scheme Shares”: the Target Shares which are subject to the Scheme in accordance
with the terms of the Scheme.
 
“Securities”: notes issued pursuant to an offering under Rule 144A and/or
Regulation S under the Securities Act of 1933, or other private placement, in
each case, with or without registration rights (or a registered public debt
offering), representing all or portion of the permanent financing for the Target
Acquisition.
 
“Segregated Account”:  any segregated account of Acquisition Co maintained by
Barclays Bank PLC.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Squeeze-Out Level Acceptances”: such level of acceptances under the Takeover
Offer that entitle the Borrower (or any Acquisition Co (if any)) to implement
the compulsory squeeze-out procedures for the acquisition of minority
shareholdings under Section 979 of the Companies Act 2006.
 
“Squeeze-Out Payments”: payment (directly or indirectly) of the cash
consideration payable to the holders of Target Shares pursuant to the operation
by the Borrower or any Acquisition Co (if any) of the procedures contained in
Sections 979 to 981 of the Companies Act 2006.
 
“Subsidiary”:  as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Syndication Agents”:  Bank of America, N.A., Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A.
 
“Takeover Offer”: any offer (within the meaning of Section 974 of the Companies
Act 2006) by the Borrower or any Acquisition Co (if any) in accordance with the
City Code to
 
- 23 -

--------------------------------------------------------------------------------



acquire all of the Target Shares not already held by it at the date of such
offer (within the meaning of Section 975 of the Companies Act 2006),
substantially on the terms and conditions set out in an Offer Press Announcement
(as such offer may be amended in any way which is not prohibited by the terms of
the Loan Documents).


“Takeover Offer Document”: the document issued by or on behalf of the Borrower
or any Acquisition Co (if any) and dispatched to shareholders of the Target in
respect of a Takeover Offer containing the terms and conditions of the Takeover
Offer and reflecting the Offer Press Announcement in all material respects, as
such document may be amended from time to time to the extent such amendment is
not prohibited by the Loan Documents.
 
“Target”: BTG plc, a public limited company incorporated under the laws of
England and Wales.
 
“Target Acquisition”: the acquisition by the Borrower or any Acquisition Co (if
any) of the Target Shares which are subject to the Scheme or Takeover Offer (as
the case may be) pursuant to the Offer Documents or the Scheme Documents, as
applicable, which acquisition will be effected pursuant to a Scheme of a
Takeover Offer.
 
“Target Group”: the Target and its subsidiaries.
 
“Target Shares”: all of the issued and to be issued ordinary share capital of
the Target at the date of the Takeover Offer.
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.
 
“Termination Date”:  (a) in the case of Tranche 1 Commitments, the second
anniversary of the Closing Date or, if such date is not a Business Day, the
Business Day immediately preceding the second anniversary of the Closing Date or
(b) in the case of Tranche 2 Commitments, the third anniversary of the Closing
Date or, if such date is not a Business Day, the Business Day immediately
preceding the third anniversary of the Closing Date.
 
“Ticking Fee Commencement Date”:  the date that is sixty days following the
Effective Date.
 
“Ticking Fee Rate”: for each day, the rate per annum based on the Ratings in
effect on such day, as set forth below:
 
Rating
 
Ticking
Fee Rate
Rating I
 
0.080%
Rating II
 
0.090%
Rating III
 
0.110%
Rating IV
 
0.150%
Rating V
 
0.225%
     



 
- 24 -

--------------------------------------------------------------------------------



“Ticking Fees”: collectively, the Tranche 1 Ticking Fee and the Tranche 2
Ticking Fee.
 
 “Tranche”:  the collective reference to Eurodollar Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).
 
“Tranche 1 Commitment”: as to any Lender, the obligation of such Lender to make
Loans to the Borrower hereunder during the Commitment Period in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule I under the heading “Tranche 1 Commitment,” as such amount may be
reduced or increased from time to time in accordance with the provisions of this
Agreement.
 
“Tranche 1 Loans”: a loan made by a Lender pursuant to its Tranche 1 Commitment
to the Borrower as part of a Borrowing.
 
“Tranche 1 Ticking Fee”: as defined in subsection 2.3(a).
 
 “Tranche 2 Commitment”: as to any Lender, the obligation of such Lender to make
Loans to the Borrower hereunder during the Commitment Period in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule I under the heading “Tranche 2 Commitment,” as such amount may be
reduced or increased from time to time in accordance with the provisions of this
Agreement.
 
“Tranche 2 Loans”: a loan made by a Lender pursuant to its Tranche 2 Commitment
to the Borrower as part of a Borrowing.
 
“Tranche 2 Ticking Fee”: as defined in subsection 2.3(b).
 
“Transaction Costs”: all fees, costs and expenses incurred or payable by the
Borrower or any of its Subsidiaries in connection with the Transactions.
 
“Transactions”:  the (i) execution and delivery of this Agreement and the other
Loan Documents, (ii) the borrowing of Loans and the use of the proceeds thereof,
(iii) the consummation of the Target Acquisition and (iv) the payment of
Transaction Costs.
 
“Transferee”:  as defined in subsection 11.6(f).
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).
 
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”: as defined in subsection 3.10(c)(B)(iii).
 
- 25 -

--------------------------------------------------------------------------------



“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.          Other Definitional Provisions.
 
(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.
 
(b)          As used herein and in any Notes, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in subsection 1.1 and accounting terms
partly defined in subsection 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
 
(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
 
(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)          Computations of amounts and ratios referred to herein shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Accounting Standards Update 2016-02, Leases
(Topic 842) issued February 2016, as amended from time to time.
 
SECTION 2

AMOUNT AND TERMS OF COMMITMENTS
 
2.1.          Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees:
 
(a)          to make Tranche 1 Loans in Dollars to the Borrower from time to
time on any Business Day during the Commitment Period in an aggregate principal
amount not to exceed such Lender’s Tranche 1 Commitment immediately prior to the
making of such Tranche 1 Loans; and
 
(b)          to make Tranche 2 Loans in Dollars to the Borrower from time to
time on any Business Day during the Commitment Period in an aggregate principal
amount not to exceed such Lender’s Tranche 2 Commitment immediately prior to the
making of such Tranche 2 Loans.
 
- 26 -

--------------------------------------------------------------------------------



Loans may be (i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination
thereof, as determined by the Borrower and notified to the Administrative Agent
in accordance with subsections 2.2 and 3.2.  Amounts borrowed under this
subsection 2.1 and repaid or prepaid may not be reborrowed.
 
2.2.          Procedure for Borrowing.  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice, which notice
must be received by the Administrative Agent prior to (x) with respect to
Eurodollar Loans, 12:00 P.M., New York City time on the date that is three
Business Days prior to the Borrowing Date, or (y) with respect to ABR Loans,
12:00 P.M., New York City time on the date that is one Business Day prior to the
Borrowing Date, in each case specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof, (iv) the Class of Loans comprising
such Borrowing and (v) if the borrowing is to be entirely or partly of
Eurodollar Loans, the amount of such Type of Loan and the length of the initial
Interest Period therefor.  The borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (y) in the case of Eurodollar Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof.  Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof.  Prior to (x) with respect to Eurodollar Loans, 10:00 A.M., New
York City time, or (y) with respect to ABR Loans, 2:00 P.M., New York City time,
on the Borrowing Date requested by the Borrower, each Lender will make an amount
equal to its Commitment Percentage of the principal amount of the Loans
requested to be made on such Borrowing Date available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in writing by the Administrative Agent to the Lenders in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
 
2.3.          Fees.
 
(a)          Tranche 1 Ticking Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a ticking fee (the “Tranche
1 Ticking Fee”) for the period from and including the Ticking Fee Commencement
Date to the date on which such Tranche 1 Commitments terminate in full, computed
at the Ticking Fee Rate on the average daily amount of the Tranche 1 Commitment
of such Lender, subject to adjustment as provided in subsection 2.6 and payable
quarterly in arrears on the last day of each March, June, September and December
and on the date on which the Tranche 1 Commitments terminate in full.
 
(b)          Tranche 2 Ticking Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a ticking fee (the “Tranche
2 Ticking Fee”) for the period from and including the Ticking Fee Commencement
Date to the date on which such Tranche 2 Commitments terminate in full, computed
at the Ticking Fee Rate on the average daily amount of the Tranche 2 Commitment
of such Lender, subject to adjustment as provided in subsection 2.6 and payable
quarterly in arrears on the last day of each March, June, September and December
and on the date on which the Tranche 2 Commitments terminate in full.
 
- 27 -

--------------------------------------------------------------------------------



(c)          Other Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of the Administrative Agent and each applicable Lead Arranger
and Lender, the fees in the amounts and on the dates separately agreed to by the
Borrower in the Administrative Agent Fee Letter and otherwise.
 
(d)          General. All fees payable under this subsection 2.3 shall be paid
on the dates due, in Dollars and in immediately available funds.
 
2.4.          Termination or Reduction of Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate any Class of Commitments or, from time to time, to reduce
the amount of any Class of Commitments; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the applicable Class of Loans made on the effective date thereof,
either (a) the aggregate Tranche 1 Commitments or Tranche 2 Commitments, as
applicable, would not be greater than or equal to zero or (b) the Tranche 1
Commitments or Tranche 2 Commitments, as applicable, of any Lender would not be
greater than or equal to zero; provided further that such notice delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any such reduction shall be
in an amount equal to $5,000,000 or a whole number multiple thereof and shall
reduce permanently the Tranche 1 Commitments or Tranche 2 Commitments, as
applicable, then in effect.  The Administrative Agent shall give each Lender
prompt notice of any notice received from the Borrower pursuant to this
subsection 2.4.  Unless previously terminated, the unused Commitments (if any)
shall terminate in full at 11:59 p.m. (London Time) on the earlier of (i) the
last day of the Commitment Period and (ii) the date on which all of the Certain
Funds Purposes have been achieved without the making of any Loans.  Any
termination or reduction of the Commitments shall be permanent.
 
2.5.          Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of such Lender on the Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Section
8).  The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
subsection 3.4.
 
2.6.          Defaulting Lenders.
 
(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)                 That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in subsection 11.1.
 
- 28 -

--------------------------------------------------------------------------------



(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 11.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in an interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents to the foregoing.
 
(iii)          Ticking Fees shall cease to accrue on the unfunded portion of the
Commitment and/or the outstanding Loans, as applicable, of such Defaulting
Lender.
 
(b)          If the Borrower and the Administrative Agent agree in writing that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(c)          If any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Defaulting Lender and the
Administrative Agent, require such Defaulting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, subsection 11.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
- 29 -

--------------------------------------------------------------------------------



(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in subsection 11.6;
 
(ii)          such Defaulting Lender shall have received payment of an amount
equal to 100% of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under subsection 3.11) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(iii)          such assignment does not conflict with applicable laws; and
 
(iv)          such Defaulting Lender shall not be required to sign and deliver
any assignment form in order for such assignment to become effective.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 3

CERTAIN PROVISIONS APPLICABLE TO THE LOANS
 
3.1.          Optional Prepayments of Loans.
 
(a)          The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty (other than any amounts
payable pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans
and is made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, substantially in the form of Exhibit G; provided further
that such notice delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified
therein.  Partial prepayments of Loans shall be in an aggregate principal amount
of at least $1,000,000 or in an integral multiple of $100,000 in excess thereof.
 
(b)          Each prepayment of Loans pursuant to this subsection 3.1 shall be
accompanied by the payment of unpaid accrued interest on the principal amount so
prepaid and any amounts payable under subsection 3.11 in connection with such
prepayment.
 
3.2.          Conversion and Continuation Options.
 
(a)          The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent at least two Business
Days’ prior irrevocable notice of such election.  The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice
 
- 30 -

--------------------------------------------------------------------------------

 
of such election.  Any such notice of conversion to Eurodollar Loans shall
specify the length of the initial Interest Period therefor.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof. 
All or any part of outstanding Eurodollar Loans and ABR Loans may be converted
as provided herein, provided that (i) no Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Lenders have determined that such a
conversion is not appropriate, (ii) no Loan may be converted into a Eurodollar
Loan after the date that is one month prior to the Termination Date and (iii) no
Loan may be converted from one Class to another Class.


(b)          Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a continuation is not appropriate or (ii) after the date
that is one month prior to the Termination Date, and provided, further, that if
the Borrower shall fail to give such notice or if such continuation is not
permitted, any such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period.
 
3.3.          Minimum Amounts and Maximum Number of Tranches.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurodollar Loans comprising each Tranche shall be equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  In no event shall there be
more than seven Tranches outstanding at any time.
 
3.4.          Interest Rates and Payment Dates.
 
(a)          Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.
 
(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)          If all or a portion of (i) any principal of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
the principal of the Loans and/or any such overdue interest or other amount
shall bear interest at a rate per annum which is (x) in the case of principal,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this subsection 3.4 plus 2% or (y) in the case of any such overdue
interest or other amount, the rate described in paragraph (b) of this subsection
3.4 plus 2%, in each case from the date of such non-payment until such overdue
principal, interest or other amount is paid in full (as well after as before
judgment).
 
- 31 -

--------------------------------------------------------------------------------



(d)          Interest pursuant to this subsection 3.4 shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to paragraph (c) of this subsection 3.4 shall be payable from time to time on
demand.
 
3.5.          Computation of Interest and Fees.
 
(a)          All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR when it
is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
ABR or Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurocurrency Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of either of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to subsections 3.4(a) or (b).
 
3.6.          Inability to Determine Interest Rate.
 
(a)          If prior to the first day of any Interest Period:
 
(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or
 
(ii)          the Administrative Agent shall have received notice from the
Majority Lenders that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give telecopy notice thereof to the Borrower and the Lenders as soon as
practicable thereafter.  If such notice is given (w) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, provided, that, notwithstanding the provisions of subsection 2.2, the
Borrower may cancel the request for such Eurodollar Loan by written notice to
the Administrative Agent one Business Day prior to the first day of such
Interest Period and the Borrower shall not be subject to any liability pursuant
to subsection 3.11 with respect to such cancelled request, (x) any Loans
denominated that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (y) any
outstanding Eurodollar Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by the
 
- 32 -

--------------------------------------------------------------------------------



Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert ABR Loans to Eurodollar
Loans.


(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clauses (a)(i) or (ii) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clauses (a)(i) or (ii) above have not arisen but the supervisor for the
administrator of the Eurocurrency Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
subsection 11.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
 
3.7.          Pro Rata Treatment and Payments.
 
(a)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Loans shall be made pro rata according to
the respective outstanding principal amounts of the Loans then held by the
Lenders under each applicable Class.  Amounts prepaid on account of the Loans
may not be reborrowed.
 
(b)          The borrowing by the Borrower of Loans on any Borrowing Date from
the Lenders hereunder shall be made pro rata according to the Commitment
Percentages of the Lenders under each applicable Class in effect on such
Borrowing Date.  Unless otherwise set forth herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Administrative Agent’s office specified in subsection 11.2 and
in immediately available funds.  The Administrative Agent shall distribute such
payments to the relevant Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment into
 
- 33 -

--------------------------------------------------------------------------------



another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.


(c)          Notwithstanding the foregoing, payments may be made on a non
pro rata basis under this Agreement in order to give effect to subsection 2.6.
 
(d)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this subsection 3.7 shall
be conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon equal to the
rate per annum applicable to ABR Loans hereunder, on demand, from the Borrower.
 
3.8.          Illegality.  Notwithstanding any other provision herein, if after
the date hereof the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof shall make it unlawful for any Lender
to make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.
 
3.9.          Requirements of Law.
 
(a)          If, due to either (i) the introduction of or any change in any law
or regulation or in the interpretation or administration of any law or
regulation by any Governmental Authority charged with the interpretation or
administration thereof or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority that would be complied with
generally by similarly situated banks or lenders acting reasonably (whether or
not having the force of law and for the avoidance of doubt, including any
changes resulting from requests, rules, guidelines or directives concerning
capital adequacy issued after the date hereof in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or promulgated after the date
hereof by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), there shall
be any increase in the cost
 
- 34 -

--------------------------------------------------------------------------------



to any Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans (except any reserve or other requirement contemplated by subsection 3.9(b)
or (c) other than as set forth below) by an amount deemed by such Lender to be
material (except, for the avoidance of doubt, for Non-Excluded Taxes indemnified
under subsection 3.10 and Excluded Taxes), then the Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.


(b)          If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy issued after the date hereof in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated after
the date hereof by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III),
there shall be any increase in the amount of capital required or expected to be
maintained by any Lender or any corporation controlling such Lender and the
amount of such capital is increased by or based upon the existence of such
Lender’s Loans or commitment to extend credit and other commitments of this type
by an amount deemed by such Lender to be material, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s Loans or commitment to extend credit
hereunder.  A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error.  Such
certificate shall be in reasonable detail and shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.
 
(c)          For purposes of the foregoing paragraphs (a) and (b), the
amendments to 12 C.F.R. Part 327 set forth in the final rule attached to the
Federal Deposit Insurance Corporation Financial Institution Letter FIL-8-2011,
dated February 9, 2011, shall be deemed to have been introduced and adopted
after the date of this Agreement.
 
3.10.          Taxes.
 
(a)          All payments made by the Borrower under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes excluding (i) all net income Taxes, franchise Taxes or other
Taxes, including branch profits Taxes, in each case imposed on the
Administrative Agent or any Lender as a result of a present
 
- 35 -

--------------------------------------------------------------------------------



or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (ii) in the case of a Lender other than an
assignee pursuant to a request by a Borrower under subsection 3.12, any U.S.
federal withholding Tax that is imposed under a law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to this Section, (iii) any withholding Tax imposed as a result of a
Lender failing to comply with subsection 3.10(c) and (iv) any U.S. federal Taxes
that are imposed by reason of FATCA (Taxes in clauses (i) to (iv) being
“Excluded Taxes”).  If any Taxes are required to be withheld from any amounts
payable to the Administrative Agent or any Lender hereunder or under any Loan
Document as determined in good faith by the applicable withholding agent,
(x) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (y) if such Taxes are non-excluded Taxes
(“Non-Excluded Taxes”) the amounts so payable by the Borrower to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in such Loan Document as if such withholding
or deduction had not been made.  Whenever any Taxes are payable by the Borrower
pursuant to this Section, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof or other evidence of such
payment satisfactory to the Administrative Agent (in its reasonable
discretion).  If the Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental Taxes
that may become payable by the Administrative Agent or any Lender as a result of
any such failure.  The agreements in this subsection 3.10 shall survive the
termination of this Agreement and each other Loan Document and the payment of
the Loans and all other amounts payable hereunder and thereunder.
 
(b)          The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 20 days after demand therefor, for the full amount
of any Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on
or attributable to amounts payable under this subsection 3.10) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or willful misconduct of the person seeking
indemnification.
 
(c)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
 
- 36 -

--------------------------------------------------------------------------------



Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in subsections 3.10(c)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
Without limiting the generality of the foregoing, in the event the Borrower is a
U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
(i)          in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(ii)          executed originals of IRS Form W-8ECI;
 
(iii)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
 
- 37 -

--------------------------------------------------------------------------------



Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or


(iv)          to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;
 
(C)          any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA, to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
 
- 38 -

--------------------------------------------------------------------------------



(d)          If the Borrower pays any additional amounts or makes an indemnity
payment under this subsection 3.10 to any Lender or the Administrative Agent,
and such Lender or the Administrative Agent determines in its sole discretion
exercised in good faith that it has actually received in connection therewith
any refund of the underlying Non-Excluded Taxes, such Lender or the
Administrative Agent shall pay to the Borrower an amount equal to such refund
which was obtained by such Lender or Administrative Agent (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this subsection 3.10 with respect to the Non-Excluded Taxes giving rise to
such refund) net of all reasonable out-of-pocket expenses of the Lender or the
Administrative Agent with respect to such refund, and without interest (other
than any interest paid by the relevant taxation authority); provided, however,
that the Borrower, upon the request of the Lender or the Administrative Agent,
agrees to repay the amount paid over to the Borrower to any Lender or the
Administrative Agent in the event any Lender or the Administrative Agent is
required to repay such refund, plus interest and penalties (excluding interest
and penalties attributable to the negligence or willful misconduct of such
Lender or the Administrative Agent).  This paragraph shall not be construed to
require any Lender or the Administrative Agent to disclose any confidential
information to the Borrower or any other Person (including its Tax returns).
 
(e)          Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto (but only to the extent not already paid by
the Borrower), as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
3.10(e).
 
3.11.          Indemnity.  The Borrower agrees to indemnify each Lender and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or any other Loan Document or (c) the making of a
prepayment of Eurodollar Loans or the conversion of Eurodollar Loans to ABR
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure), in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin) over (ii) the
amount of interest (as reasonably determined by such Lender) which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  This
covenant shall survive the termination of this
 
- 39 -

--------------------------------------------------------------------------------



Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.


3.12.          Change of Lending Office; Removal of Lender.  Each Lender agrees
that if it makes any demand for payment under subsection 3.9 or 3.10(a), or if
any adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 11.6(c) and
11.19, to one or more Assignees designated by the Borrower all, but not less
than all, of such Lender’s rights and obligations hereunder, without recourse to
or warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each Loan then owing to such Lender plus any
accrued but unpaid interest thereon and any accrued but unpaid fees owing
thereto and, in addition, all additional costs and reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder at such time (including any amount that would be payable
under subsection 3.11 if such assignment were, instead, a prepayment in full of
all amounts owing to such Lender) shall be paid to such Lender.
 
3.13.          Evidence of Debt.
 
(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(b)          The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)          The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)          The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower
 
- 40 -

--------------------------------------------------------------------------------



evidencing the Loans of such Lender, substantially in the form of Exhibit A with
appropriate insertions as to date and principal amount (a “Note”).


SECTION 4
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants on the
Effective Date and on the date of the making of any Loans (it being understood
that the conditions to the Effective Date are solely those set out in subsection
5.1 and the conditions to making Loans are solely those set out in subsection
5.2) to the Administrative Agent and each Lender that:
 
4.1.          Financial Condition.  The consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at each of December 31, 2017 and
December 31, 2016 and the related consolidated statements of operations and of
cash flows for the fiscal years ended on such dates, reported on by Ernst &
Young LLP, copies of which have heretofore been furnished to each Lender, are
complete and correct and present fairly the consolidated financial condition of
the Borrower and its consolidated Subsidiaries as at such dates, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal years then ended.  The unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the date of the Borrower’s most
recent publicly available Form 10-Q and the related unaudited consolidated
statements of operations and of cash flows for the fiscal period ended on such
date, certified by a Responsible Officer, copies of which have heretofore been
furnished to each Lender, are complete and materially correct and present fairly
(subject to normal year-end audit adjustments) the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of their operations and their consolidated cash flows
for the fiscal period then ended.  All such annual financial statements,
including the related schedules and notes thereto, were, as of the date
prepared, prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein).  The quarterly financial
statements have been prepared in accordance with generally accepted accounting
principles for interim financial information and with the instructions to Form
10-Q and Article 10 of Regulation S-X under the Securities Act of 1933. 
Accordingly, such quarterly financial statements do not include all of the
information and footnotes required by GAAP for complete financial statements. 
In the opinion of the Borrower, all adjustments (consisting only of normal
recurring accruals) considered necessary for a fair presentation have been
included.  Neither the Borrower nor any of its consolidated Subsidiaries had, at
the date of the most recent balance sheet referred to above, any of the
following except as disclosed in the Borrower’s Form 10-K and 10-Q filings: any
material Guarantee Obligation, material contingent liability or material
liability for taxes, or any material long-term lease or material unusual forward
or long-term commitment, including, without limitation, any interest rate or
foreign currency swap or exchange transaction, which is not reflected in the
foregoing financial statements or in the notes thereto.
 
4.2.          Corporate Existence; Compliance with Law.  Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to
 
- 41 -

--------------------------------------------------------------------------------



own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law, except to the extent that the failure of the foregoing
clauses (a) and (b) (in each such case, only with respect to Subsidiaries of the
Borrower), (c) and (d) to be true and correct could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.


4.3.          Corporate Power; Consents and Authorization; Enforceable
Obligations.  The Borrower has the corporate power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and to borrow hereunder and has taken all necessary corporate action to (i)
authorize the borrowings on the terms and conditions of this Agreement and any
Notes and (ii) to authorize the execution, delivery and performance of the Loan
Documents to which it is a party.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority
(including, without limitation, exchange control) or any other Person is
required with respect to the Borrower or any of its Subsidiaries in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of the Loan Documents to which the Borrower is
party.  This Agreement and each other Loan Document to which the Borrower is, or
is to become, a party has been or will be, duly executed and delivered on behalf
of the Borrower.  This Agreement and each other Loan Document to which the
Borrower is, or is to become, a party constitutes or will constitute, a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
4.4.          No Legal Bar.  The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.
 
4.5.          No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default has occurred and is continuing.
 
4.6.          Taxes.  Each of the Borrower and its Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Borrower, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be),
except to the
 
- 42 -

--------------------------------------------------------------------------------



extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


4.7.          Federal Regulations.  No part of the proceeds of any Loans will be
used in any manner that would violate Regulation U of the Board as now and from
time to time hereafter in effect.
 
4.8.          ERISA.  Neither a Reportable Event nor a failure to meet the
minimum funding standards (within the meaning of Section 302 of ERISA), whether
or not waived, has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan other
than a Multiemployer Plan, and each Plan has complied in all respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower.  No termination of a Single Employer Plan
pursuant to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period.  There has been
no determination that any Single Employer Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA).  Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted in liability and to the knowledge of the Borrower, neither the Borrower
nor any Commonly Controlled Entity would become subject to any liability under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made which
liability could be reasonably expected to result in a Material Adverse Effect. 
To the Borrower’s knowledge, no Multiemployer Plan is in Insolvency or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).
 
4.9.          Investment Company Act; Other Regulations.  The Borrower is not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Borrower is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.
 
4.10.          Purpose of Commitments and Loans.  The aggregate principal amount
of Commitments shall be used to refinance in part the commitments outstanding
under the Bridge Credit Agreement. The proceeds of the Loans shall be used to
finance the Target Acquisition and pay Transaction Costs.
 
4.11.          Environmental Matters.  Except to the extent that the failure of
the following statements to be true and correct could not reasonably be expected
to have a Material Adverse Effect:
 
(a)          The facilities and properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or
 
- 43 -

--------------------------------------------------------------------------------



constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any Environmental Law.


(b)          The Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, in all material
respects with all applicable Environmental Laws, and there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or Business or
materially impair the fair saleable value thereof.
 
(c)          Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
(d)          Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law.
 
(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
 
(f)          There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably be expected to give rise to
liability under, Environmental Laws.
 
4.12.          Disclosure.  The statements and information contained herein and
in any of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.
 
4.13.          No Change.  There has been no change, effect, event, occurrence,
state of facts or development which individually or in the aggregate has had or
would reasonably be expected to
 
- 44 -

--------------------------------------------------------------------------------



result in a Material Adverse Effect since the Form 10-Q or Form 10-K most
recently filed by the Borrower with the Securities and Exchange Commission.


4.14.          No Material Litigation.  There are no actions, suits,
proceedings, claims or disputes pending at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed on the
Form 10-Q or Form 10-K most recently filed by the Borrower with the Securities
and Exchange Commission, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
 
4.15.          Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and Sanctions applicable to the
Borrower, its Subsidiaries and their respective directors, officers and
employees, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and directors are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or, to the Borrower’s
knowledge, any of their respective directors or officers or (b) to the
Borrower’s knowledge, any of the Borrower’s or such Subsidiary’s respective
employees is a Sanctioned Person or organized or resident in a Sanctioned
Country.  Neither the Loans nor the use of proceeds contemplated by this
Agreement will be used by the Borrower or any of its Subsidiaries directly or to
its knowledge indirectly to violate applicable Anti-Corruption Laws or
applicable Sanctions.
 
4.16.          Scheme Documents and Related Documents.
 
(a)          The Borrower has delivered to the Administrative Agent complete and
correct copies of the Scheme Documents (if and when issued) or, as the case may
be, the Offer Documents (if and when issued), including all schedules and
exhibits thereto.  The release of the Offer Press Announcement and the posting
of the Takeover Offer Documents if a Takeover Offer is pursued have been or will
be, prior to their release or posting (as the case may be), duly authorized by
the Borrower or any Acquisition Co (if any).  Each of the material obligations
of the Borrower or any Acquisition Co (if any) under the Takeover Offer
Documents is or will be, when entered into and delivered, the legal, valid and
binding obligation of the Borrower or any Acquisition Co (if any), enforceable
against such Persons in accordance with its terms in each case, except as may be
limited by (i) bankruptcy, insolvency, examination or other similar laws
affecting the rights and remedies of creditors generally and (ii) general
principles of equity.
 
(b)          The Press Release and the Scheme Circular (in each case if and when
issued), when taken as a whole: (i) except for the information that relates to
the Target or the Target Group, do not (or will not if and when issued) contain
(to the best of its knowledge and belief (having taken all reasonable care to
ensure that such is the case)) any statements which are not in accordance with
the material facts, or where appropriate, do not omit any material fact likely
to affect the import of such information and (ii) contain all the material terms
of the Scheme as at
 
- 45 -

--------------------------------------------------------------------------------



the date on which they were published, save in each case to the extent approved
by the Lead Arrangers or it is required by the Panel or by the Court.


SECTION 5
CONDITIONS PRECEDENT
 
5.1.          Conditions to Effective Date.  The Effective Date shall occur on
and as of the first date on which each of the following conditions precedent are
satisfied (or waived in accordance with subsection 11.1):
 
(a)          Credit Agreement.  The Administrative Agent shall have received
this Agreement, executed and delivered by a duly authorized officer of each
Lender and the Borrower, with a counterpart for each Lender and original Notes
executed by the Borrower, in favor of each Lender requesting a Note.
 
(b)          Closing Certificate.  The Administrative Agent shall have received,
with a counterpart for each Lender, a certificate of the Borrower, dated the
Effective Date, substantially in the form of Exhibit B, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of the Borrower.
 
(c)          Legal Opinions.  The Administrative Agent shall have received, with
a counterpart for each Lender, the executed legal opinion of counsel to the
Borrower (which may be delivered in part by in-house counsel to the Borrower),
covering the matters set forth in Exhibit C.  Each such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
(d)          Fees.  All accrued fees and reasonable out-of-pocket expenses
(including the reasonable fees and expenses of counsel to the Administrative
Agent) of the Administrative Agent through the Effective Date invoiced with
reasonable detail at least three Business Days prior to the Effective Date in
connection with the Loan Documents shall have been paid; provided that the
Administrative Agent shall have provided an estimate and available reasonable
detail five business days prior to the Effective Date.
 
(e)          Financial Statements.  The Administrative Agent shall have received
an unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and the related unaudited consolidated statements of operations and
of cash flows for each fiscal quarter ended after December 31, 2017 (so long as
such fiscal quarters have ended at least 40 days prior to the Effective Date). 
The Borrower’s filing of any required unaudited financial statements with
respect to the Borrower on Form 10-Q will satisfy the requirements under this
paragraph.
 
(f)          Know Your Customer Information. The Administrative Agent shall have
received at least three Business Days prior to the Effective Date all
documentation and other information about the Borrower as has been reasonably
requested by the Administrative Agent at least 10 Business Days prior to the
Effective Date that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.
 
- 46 -

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
5.2.          Closing Date.  Subject to subsection 5.4, the agreement of each
Lender to make any Loan requested to be made by it on any date following the
Effective Date is subject to the satisfaction (or waiver in accordance with
subsection 11.1) of the following conditions precedent:
 
(a)          Effective Date.  The Effective Date shall have occurred.
 
(b)          Scheme Circular.  If the Target Acquisition is effected by way of a
Scheme, the Administrative Agent shall have received:
 
(i)          a certificate of the Borrower signed by the President, a Vice
President or a Financial Officer certifying:
 

(A)
the date on which the Scheme Circular was posted to the shareholders of the
Target;

 

(B)
as to the satisfaction of each condition set forth in clause (d) below (to the
extent relating to the Scheme);

 

(C)
the date on which the Court has sanctioned the Scheme and that the Court Order
has been duly delivered to the Registrar of Companies; and

 

(D)
that the copy of the document specified in paragraph (ii) below and delivered to
the Administrative Agent pursuant to paragraph (ii) below is correct and
complete and has not been amended or superseded (other than as permitted by
paragraph (ii) below) following the date of such delivery and on or prior to the
Closing Date; and

 
(ii)          a copy of the Scheme Circular which is consistent in all material
respect with the terms and conditions in the Press Release and the Scheme
Resolutions, in each case, except to the extent changes thereto have been
required pursuant to the City Code or required by the Panel or are not
prohibited by the Loan Documents.
 
(c)          Takeover Offer Document.  If the Target Acquisition is effected by
way of a Takeover Offer, the Administrative Agent shall have received:
 
(i)          a certificate of the Borrower signed by the President, a Vice
President or a Financial Officer certifying:
 

(A)
the date on which the Takeover Offer Document was posted to the shareholders of
the Target;

 

(B)
as to the satisfaction of each condition set forth in clause (d) below (to the
extent relating to a Takeover Offer);

 

(C)
the copy of the document specified in paragraph (ii) below and delivered to the
Administrative Agent pursuant to paragraph (ii) below is correct and complete
and has not been amended or


 
- 47 -

--------------------------------------------------------------------------------




 

superseded (other than as permitted by paragraph (ii) below) following the date
of such delivery and on or prior to the Closing Date; and




(D)
that the Takeover Offer has been declared unconditional in all respects without
any material amendment, modification or waiver of the conditions to the Takeover
Offer or of the Acceptance Condition except to the extent not prohibited by the
Loan Documents unless (x) such amendment, modification or waiver is required by
law or regulation (including the City Code), the London Stock Exchange, the
Panel or, if relevant, the Court, or (y) if such condition is not a condition of
the Acquisition, such amendment, modification or waiver could not reasonably be
expected to adversely affect the interests of the Lenders taken as a whole in
any material respect, save that, for the avoidance of doubt, the Borrower shall
be entitled to waive any conditions to the Acquisition that are not customarily
allowed to be invoked by the Panel without consulting with or making a request
to the Panel;

 
(ii)          a copy of the Takeover Offer Document which is consistent in all
material respects with the terms and conditions in the Offer Press Announcement,
except to the extent changes thereto have been required pursuant to the City
Code or required by the Panel or are not prohibited under the Loan Documents.
 
(d)          On the date of the applicable notice of Borrowing delivered
pursuant to subsection 2.2 and on the proposed date of such Borrowing (i) no
Certain Funds Default shall be continuing or would result from the proposed
Borrowing and (ii) all the Certain Funds Representations shall be true or, if a
Certain Funds Representation does not already include a materiality concept,
true in all material respects.
 
(e)          The Administrative Agent shall have received all fees due and
payable on or prior to the Closing Date under the Loan Documents.
 
(f)          It shall not be illegal for any Lender to lend and there is no
injunction or restraining order prohibiting any Lender from lending its portion
of the Loans or restricting the application of proceeds thereof; provided, that
such Lender has used commercially reasonable efforts to make the Loans through
an Affiliate of such Lender not subject to such legal restriction;
provided further, that the occurrence of any such event in relation to one
Lender shall not relieve any other Lender of its obligations to make Loans
hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.
 
5.3.          Borrowing Date.  The agreement of each Lender to make any Loan on
any Borrowing Date is subject to the satisfaction (or waiver in accordance with
subsection 11.1) of the following conditions precedent:
 
(a)          Each of the Effective Date and the Closing Date shall have occurred
and the Borrowing Date will be a date within the Commitment Period.
 
(b)          The Administrative Agent shall have received the notice of
Borrowing in accordance with subsection 2.2.
 
- 48 -

--------------------------------------------------------------------------------



(c)          On the date of the notice of Borrowing delivered pursuant to
subsection 2.2 and on the proposed Borrowing Date, (i) no Certain Funds Default
shall be continuing or would result from the proposed Borrowing and (ii) all
Certain Funds Representations shall be true or, if a Certain Funds
Representation does not already include a materiality concept, true in all
respects.
 
(d)          If any portion of the Loan is intended to be used as described in
clause (b)(ii) of the definition of “Certain Funds Purpose”, the Borrower or any
Acquisition Co shall on or prior to the date of the notice of Borrowing
delivered pursuant to subsection 2.2 have received Squeeze-Out Level
Acceptances.
 
(e)          The Administrative Agent shall have received a certificate, dated
the Borrowing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming the applicable requirements of subsection
5.3(c) and, if relevant, (d), have been satisfied and as to the satisfaction of
each condition set forth in clause (h) below (to the extent relating to the
Scheme).
 
(f)          The Administrative Agent shall have received all fees due and
payable under the Loan Documents on or prior to the Borrowing Date.
 
(g)          It shall not be illegal for any Lender to lend and there is no
injunction or restraining order prohibiting any Lender from lending its portion
of the Loans or restricting the application of the proceeds thereof; provided,
that such Lender has used commercially reasonable efforts to make the Loans
through an Affiliate of such Lender not subject to such legal restriction;
provided further, that the occurrence of such event in relation to one Lender
shall not relieve any other Lender of its obligation to make Loans hereunder.
 
(h)          Where the Target Acquisition is to be implemented by way of a
Scheme, the Target Acquisition shall have been, or substantially concurrently
with the occurrence of the Borrowing Date shall be, consummated in all material
respects in accordance with the terms and conditions of the Scheme Documents,
except to the extent permitted pursuant to subsection 6.8  or, where the Target
Acquisition is to be implemented by way of a Takeover Offer, the Takeover Offer
shall have become wholly unconditional in accordance with the terms of the Offer
Document, in each case, without giving effect to (and there shall not have been)
any modifications, amendments, consents, requests or waivers by the Borrower or
any Acquisition Co (if any) except to the extent permitted pursuant to
subsection 6.8.
 
5.4.          Actions by Lenders During Certain Funds Period.  During the
Commitment Period and notwithstanding any provision to the contrary in the Loan
Documents, none of the Lenders nor the Administrative Agent shall, unless (x) a
Certain Funds Default has occurred and is continuing or would result from a
proposed Borrowing, (y) a Certain Funds Representation remains untrue or, if a
Certain Funds Representation does not already include a materiality concept,
untrue in any material respect or (z) it is illegal for such Lender to lend
and/or there is an injunction or restraining order prohibiting such Lender from
lending its portion of the Loans or restricting the application of the proceeds
thereof (provided, that such Lender used commercially reasonable efforts to make
its portion of the Loans through an Affiliate of such Lender not subject to such
legal restriction; and provided further, that the occurrence of an
 
- 49 -

--------------------------------------------------------------------------------



illegality event in relation to one Lender shall not relieve any other Lender of
its obligations to make Loans hereunder), be entitled to:


(a)          cancel any of its Commitments (subject to any Commitment reductions
made pursuant to subsection 2.4);
 
(b)          rescind, terminate or cancel the Loan Documents or the Commitments
(subject to any Commitment reductions made pursuant to subsection 2.4) or
exercise any right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent or limit (A) the
making of a Loan for Certain Funds Purposes or (B) the application of amounts
standing to the credit of a Segregated Account for Certain Funds Purposes;
 
(c)          refuse to participate in the making of a Loan for Certain Funds
Purposes unless the conditions set forth in subsections 5.1, 5.2 or 5.3, as
applicable, have not been satisfied;
 
(d)          exercise any right of set-off or counterclaim in respect of a Loan
to the extent to do so would prevent or limit (A) the making of a Loan for
Certain Funds Purposes or (B) the application of amounts standing to the credit
of a Segregated Account for Certain Funds Purposes; or
 
(e)          cancel, accelerate or cause repayment or prepayment of any amounts
owing under any Loan Document to the extent to do so would prevent or limit (A)
the making of a Loan for Certain Funds Purposes or (B) the application of
amounts standing to the credit of a Segregated Account for Certain Funds
Purposes;
 
provided that, immediately upon the expiry of the Commitment Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Commitment Period.
 
SECTION 6

AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect or any amount is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Documents, the Borrower shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each of its Subsidiaries to:
 
6.1.          Financial Statements.  Furnish to each Lender:
 
(a)          as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
 
- 50 -

--------------------------------------------------------------------------------



(b)          as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower
commencing with the fiscal quarter ending on or about December 31, 2018, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments); and
 
(c)          all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.
 
Any financial statement required to be furnished pursuant to this subsection 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been furnished on the earlier of the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website at the website
address listed in subsection 11.2(a), (ii) on which such documents are posted on
the Securities and Exchange Commission’s website (www.sec.gov), or (iii) on
which such documents are posted on the Borrower’s behalf on any website to which
each Lender and Administrative Agent have access (whether a commercial,
third-party website such as Intralinks or DebtDomain or whether sponsored by the
Administrative Agent); provided that the Borrower shall give notice (which may
be in the form of facsimile or electronic mail) of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders).  Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any financial statement referred to in this subsection 6.1 to the
Administrative Agent if the Administrative Agent or any Lender requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.
 
6.2.          Certificates; Other Information.  Furnish to the Administrative
Agent with sufficient copies for the Lenders:
 
(a)          concurrently with the delivery of the financial statements referred
to in subsections 6.1(a) and 6.1(b), a certificate of a Responsible Officer
stating that such Officer has obtained no knowledge of any Default or Event of
Default that has occurred and is continuing except as specified in such
certificate, and including calculations demonstrating compliance with subsection
7.1 (which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
 
(b)          within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are
 
- 51 -

--------------------------------------------------------------------------------



filed, copies of all financial statements and reports which the Borrower may
make to, or file with, the Securities and Exchange Commission or any successor
or analogous Governmental Authority, and promptly after the same are issued,
copies of all press releases issued by the Borrower; and


(c)          promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (a) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information (as defined in subsection 11.14), they shall be treated as set forth
in subsection 11.14); (c) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (d) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
6.4.          Conduct of Business and Maintenance of Existence.  (a) Continue to
engage in business of the same general type as conducted by it on the Closing
Date; (b) preserve, renew and keep in full force and effect its corporate
existence (except with respect to Subsidiaries of the Borrower as could not in
the aggregate be reasonably expected to have a Material Adverse Effect); (c)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to subsection 9.4; and (d) comply with all Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.
 
- 52 -

--------------------------------------------------------------------------------



6.5.          Maintenance of Property; Insurance.  Keep all property necessary
in its business in good working order and condition except to the extent that
failure to do so could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.
 
6.6.          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon reasonable advance notice coordinated
through the Administrative Agent) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.
 
6.7.          Notices.  Promptly give notice (unless available in the public
filings or releases of the Borrower or its Subsidiaries) to the Administrative
Agent and each Lender of:
 
(a)          the occurrence of any Default or Event of Default;
 
(b)          any (i) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time involving the Borrower
or any of its Subsidiaries, which in either case, could reasonably be expected
to have a Material Adverse Effect; and
 
(c)          the following events, as soon as reasonably possible and in any
event within 30 days after the Borrower knows of the event:  (i) the occurrence
or reasonably expected occurrence of any Reportable Event with respect to any
Plan, a failure of the Borrower, its Subsidiaries or a Commonly Controlled
Entity to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan, any determination that a Single Employer Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), or any withdrawal by the Borrower or a Commonly Controlled Entity
from, or the termination or Insolvency of, any Multiemployer Plan or
determination that any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
or (ii) the institution of proceedings or the taking of any other action by the
PBGC, the Borrower, any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal by the Borrower or a Commonly Controlled Entity
from, or the termination or Insolvency of, any Plan (other than the termination
of any Single Employer Plan pursuant to Section 4041(b) of ERISA), or with
respect to any determination that any Single Employer Plan is in “at risk”
status or any such Multiemployer Plan is in “endangered” or “critical” status;
where, in connection with any of the foregoing in clause (i) or (ii), only to
the extent the amount of liability the Borrower or any Commonly Controlled
Entity could reasonably be expected to have arising from an event has a Material
Adverse Effect.
 
- 53 -

--------------------------------------------------------------------------------



Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.
 
6.8.          The Scheme, Takeover Offer and Related Matters. The Borrower will,
or cause any Acquisition Co (if any) to:
 
(a)          [Reserved].
 
(b)          Comply in all material respects with the City Code (subject to any
waivers or dispensations granted by the Panel) in relation to any Takeover Offer
or Scheme.
 
(c)          Except as consented to by the Lead Arrangers in writing (such
consent not to be unreasonably withheld, delayed or conditioned) and save to the
extent that following the issuance of a Press Release or an Offer Press
Announcement, the Borrower or any Acquisition Co elects to proceed with the
Target Acquisition by way of a Takeover Offer or Scheme respectively, ensure
that (i) if the Target Acquisition is effected by way of a Scheme, the Scheme
Circular corresponds in all material respects to the terms and conditions of the
Scheme as contained in the Press Release to which it relates or (ii) if the
Target Acquisition is effected by way of a Takeover Offer, the Takeover Offer
Document corresponds in all material respects to the terms and conditions of the
Takeover Offer as contained in the corresponding Offer Press Announcement,
subject, in the case of a Scheme, to any variation required by the Court and, in
each case, to any variations which are not Materially Adverse Amendments.
 
(d)          Ensure that the Scheme Documents or, if the Target Acquisition is
effected by way of a Takeover Offer, the Offer Documents, contain all the
material terms and conditions of the Scheme or Takeover Offer, as applicable
and, in the case of a Takeover Offer, ensure that the conditions to the Takeover
Offer include an Acceptance Condition set at a level at not less than the
Minimum Acceptance Condition.
 
(e)          Except as consented to by the Lead Arrangers in writing (such
consent not to be unreasonably withheld, delayed or conditioned), not amend,
treat as satisfied or waive (i) any term or condition of the Scheme Documents or
the Takeover Offer Documents (other than the Acceptance Condition), as
applicable, other than any such amendment, treatment or waiver which is not a
Materially Adverse Amendment, or (ii) if the Target Acquisition is proceeding as
a Takeover Offer, the Acceptance Condition if the effect of such amendment,
treatment or waiver would be that the Acceptance Condition would be capable of
being satisfied at a level less than the Minimum Acceptance Condition, unless in
each case required by law or regulation (including the City Code), the London
Stock Exchange, the Panel or, if relevant, the Court, save that, for the
avoidance of doubt, the Borrower shall be entitled to waive any conditions to
the Acquisition that are not customarily allowed to be invoked by the Panel
without consulting with or making a request to the Panel.
 
(f)          Not take any action, and procure that none of its Affiliates nor
any person acting in concert with it (within the meaning of the City Code) takes
any action, which would require the Borrower to make a mandatory offer for the
Target Shares in accordance with Rule 9 of the City Code or which would require
a change to be made to the terms of the Scheme or the
 
- 54 -

--------------------------------------------------------------------------------



Takeover Offer (as the case may be) pursuant to Rule 6 or Rule 11 of the City
Code which change, if made voluntarily, would be a Materially Adverse Amendment.


(g)          Provide the Administrative Agent with copies of each Offer Document
and such information as it may reasonably request regarding, in the case of a
Takeover Offer, the current level of acceptances subject to any confidentiality,
legal, regulatory or other restrictions relating to the supply of such
information.
 
(h)          Promptly deliver to the Administrative Agent or the receiving agent
a certificate issued under Rule 10 of the City Code (where the Target
Acquisition is being pursued pursuant to a Takeover Offer), any relevant Scheme
Documents and/or Takeover Offer Documents and all other material announcements
and documents published by the Borrower or any Acquisition Co or delivered by
the Borrower or any Acquisition Co to the Panel pursuant to the Takeover Offer
or the Scheme (other than the cash confirmation), in each case to the extent the
Borrower, acting reasonably, anticipates they will be material to the interests
of the Lenders in connection with the Transactions, except to the extent it is
prohibited by legal (including contractual) or regulatory obligations or
restrictions from doing so.
 
(i)          In the event that a Scheme is switched to a Takeover Offer or vice
versa (which the Borrower or any Acquisition Co shall be entitled to do on
multiple occasions provided that it complies with the terms of this Agreement),
(i) within the applicable time periods provided in the definition of “Mandatory
Cancellation Event”, procure that the Offer Press Announcement or the Press
Release, as the case may be, is issued, and (ii) except as consented to by the
Lead Arrangers in writing (such consent not to be unreasonably withheld, delayed
or conditioned), ensure that (A) where the Target Acquisition is then proceeding
by way of a Takeover Offer, the terms and conditions contained in the Offer
Document include an Acceptance Condition which is not capable of being satisfied
at a level less than the Minimum Acceptance Condition and (B) the conditions to
be satisfied in connection with the Target Acquisition and contained in the
Offer Documents or the Scheme Documents (whichever is applicable) are otherwise
consistent in all material respects with those contained in the Offer Documents
or the Scheme Documents (whichever applied to the immediately preceding manner
in which it was proposed that the Target Acquisition would be effected) (to the
extent applicable for the legal form of a Takeover Offer or a Scheme, as the
case may be), in each case, other than (x) in the case of clause (B), any
changes which are not Materially Adverse Amendments or are required to reflect
the change in legal form to a Takeover Offer or a Scheme or (y) changes that
could have been made to the Scheme or the Takeover Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Target Acquisition may be
effected.  After having launched a Takeover Offer, the Borrower or any
Acquisition Co shall also be entitled to effect the Target Acquisition by way of
an alternative takeover offer (an “Alternative Offer”), which may replace or run
alongside the original Takeover Offer (the “Original Offer”).  Each Borrower or
any Acquisition Co shall ensure that (A) the terms and conditions of any
Alternative Offer shall include the Acceptance Condition and (B) the conditions
to be satisfied in connection with any Alternative Offer are otherwise
consistent with those applicable to the Original Offer, in each case, other than
changes that could have been made to the Original Offer in accordance with the
relevant provisions of this Agreement or which reflect the requirements of the
terms of this Agreement and the manner in which the Target Acquisition may be
effected, including without limitation, subsection 6.8(e).

 
- 55 -

--------------------------------------------------------------------------------



Where an Alternative Offer is in effect, the provisions of this Agreement which
apply to a Takeover Offer shall also apply to an Alternative Offer.


(j)          In the case of a Takeover Offer, (i) not declare the Takeover Offer
unconditional as to acceptances until the Minimum Acceptance Condition has been
satisfied and (ii) promptly upon Squeeze-Out Level Acceptances being received
(x) in the event that the Borrower will require proceeds of a Loan in order to
make Squeeze-Out Payments and there is sufficient time remaining within the
Commitment Period to issue a notice of Borrowing pursuant to subsection 2.2 for
such Loan, issue such notice of Borrowing and (y) ensure that notices under
Section 979 of the Companies Act 2006 in respect of Target Shares that the
Borrower or any Acquisition Co has not yet agreed to directly or indirectly
acquire are issued.
 
(k)          Subject always to the Companies Act 2006 and any applicable listing
rules, in the case of a Scheme, as soon as reasonably practicable, and in
relation to a Takeover Offer, as soon as reasonably practicable, procure that
such necessary action is taken to procure that the Target Shares are removed
from the Official List and that trading in the Target Shares on the Main Market
of the London Stock Exchange is cancelled and as soon as reasonably practicable
thereafter, procure that the Target is re-registered as a private limited
company.
 
(l)          Not make any public announcement or public statement (other than in
the relevant Scheme Documents and/or Takeover Offer Documents) concerning this
Agreement or the Lenders in connection with the financing of the Target
Acquisition without the prior consent of the Lead Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned) unless required to do so by
the City Code, the Panel, other competent regulatory body, stock exchange, or by
a court of competent jurisdiction.
 
(m)          In the case of a Scheme, upon the occurrence of the Scheme
Effective Date the Borrower shall beneficially own (directly or indirectly) 100%
of the Target Shares.
 
6.9.          Beneficial Ownership Regulation. Promptly following a request by a
Lender therefor, the Borrower shall provide to any such Lender information and
documentation reasonably requested by such Lender for purposes of compliance
with the Beneficial Ownership Regulation.
 
SECTION 7

NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect or any amount is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Documents, the Borrower shall not, and
(except with respect to subsection 9.1) shall not permit any of its Subsidiaries
to, directly or indirectly:
 
7.1.          Financial Covenant  Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to exceed the Maximum Leverage Ratio.
 
- 56 -

--------------------------------------------------------------------------------



7.2.          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:
 
(a)          Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
 
(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
 
(d)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;
 
(f)          Liens in existence as of the Effective Date listed on Schedule 7.2,
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;
 
(g)          Liens securing Indebtedness of the Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;
 
(h)          Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;
 
(i)          Liens created pursuant to any Receivables Transaction permitted
pursuant to subsection 9.3; and
 
(j)          Liens (not otherwise permitted hereunder) which secure obligations
not exceeding (as to the Borrower and all Subsidiaries) the greater of (i)
$500,000,000 and (ii) 7.5% of the Consolidated Tangible Assets, in aggregate
amount at any time.
 
- 57 -

--------------------------------------------------------------------------------



7.3.          Limitation on Indebtedness pursuant to Receivables Transactions. 
Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.
 
7.4.          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), consummate a Division as the Dividing
Person, or convey, sell, lease, assign, transfer or otherwise Dispose of, all or
substantially all of its property, business or assets, except:
 
(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any one or more wholly owned Subsidiaries
of the Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall
be the continuing or surviving corporation);
 
(b)          any Subsidiary of the Borrower that is inactive or no longer needed
in the Borrower’s consolidated group structure may be liquidated, dissolved, or
otherwise eliminated under applicable law, so long as any remaining significant
assets of such Subsidiary are transferred to the Borrower or to another of
Borrower’s wholly owned Subsidiaries (as a liquidation distribution or
otherwise);
 
(c)          the Borrower or any wholly owned Subsidiary of the Borrower may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any other wholly owned
Subsidiary, and, so long as no Default or Event of Default shall have occurred
and be continuing or would occur as a result thereof, the Borrower or any
Subsidiary of the Borrower may sell, lease, transfer or otherwise dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to any non-wholly
owned Subsidiary of the Borrower for fair market value;
 
(d)          any non-wholly owned Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any wholly owned Subsidiary of the
Borrower for fair market value or may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other non-wholly owned Subsidiary of the Borrower; and
 
(e)          the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.
 
7.5.          Limitation on Indebtedness of Subsidiaries.  Permit any
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness in excess of 12.5% of Consolidated
 
- 58 -

--------------------------------------------------------------------------------



Tangible Assets in the aggregate at any time for all such Subsidiaries, except
for (i) Indebtedness permitted by subsection 7.3 hereof, (ii) any Indebtedness
of any Subsidiary of the Borrower owing to the Borrower or to any other
Subsidiary of the Borrower and (iii) Indebtedness in existence on November 30,
2018 listed on Schedule 7.5.


SECTION 8

EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)          The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms thereof or hereof; or the Borrower shall fail to
pay any interest on any Loan, or any fee or other amount payable hereunder,
within five days after any such interest or other amount becomes due in
accordance with the terms thereof or hereof; or
 
(b)          Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
 
(c)          The Borrower shall default in the observance or performance of any
covenant contained in subsections 6.4(b), 6.7(a), 6.8 or in Section 7; or
 
(d)          The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement (other than as provided above in
this Section 8), and such default described in this clause (d) shall continue
unremedied for a period of 30 days; or
 
(e)          The Borrower or any of its Subsidiaries shall:  (i) default in any
payment of principal of or interest of any Indebtedness (other than the Loans)
or in the payment of any Guarantee Obligation, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; provided,
however, that no Default or Event of Default shall exist under this paragraph
unless the aggregate amount of Indebtedness and/or Guarantee Obligations in
respect of which any default or other event or condition referred to in this
paragraph shall have occurred shall be equal to at least $150,000,000; or
 
(f)          (i) The Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of
 
- 59 -

--------------------------------------------------------------------------------



debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition,
examinership, court protection or other relief with respect to it or its debts,
or (B) seeking appointment of an examiner, receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)          (i) The Borrower, its Subsidiaries or any Commonly Controlled
Entity engages in any “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) involving any Plan, (ii) any Plan fails to
meet the minimum funding standards described in Section 302 of ERISA or any Lien
in favor of the PBGC or a Plan arises on the assets of the Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event occurs with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee
results in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan terminates for purposes of Title IV of ERISA, (v) a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), (vi) the Borrower or any Commonly Controlled Entity incurs any liability
in connection with a withdrawal from, or the Insolvency of, a Multiemployer
Plan, or a determination that any Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vii) any other event or condition occurs or exist with respect to
a Plan; and in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
 
(h)          Any one judgment or decree shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $150,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or appealed (as long as enforcement is effectively
stayed during such appeal or such appeal is bonded, if required) within 60 days
from the entry thereof; or
 
(i)          (i) Any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial ownership of
 
- 60 -

--------------------------------------------------------------------------------



40% or more of any outstanding class of Capital Stock having ordinary voting
power in the election of directors of the Borrower (other than Peter M. Nicholas
and John E. Abele or any of their affiliated trust holdings) or (B) shall obtain
the power (whether or not exercised) to elect a majority of the Borrower’s
directors; or (ii) the Board of Directors of the Borrower shall not consist of a
majority of Continuing Directors; “Continuing Directors” shall mean the
directors of the Borrower on the Closing Date and each other director, if such
other director’s nomination for election to the Board of Directors of the
Borrower is recommended by a majority of the then Continuing Directors;


then, and in any such event (but subject always to Section 5.4), (A) if such
event is an Event of Default specified in clause (i) or (ii) of paragraph (f)
above with respect to the Borrower, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken:  (i)
with the consent of the Majority Lenders, the Administrative Agent may, or upon
the request of the Majority Lenders, the Administrative Agent shall, by notice
to the Borrower declare the Commitments to be terminated forthwith, whereupon
the Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Administrative Agent may, or upon the request of the
Majority Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
 
(j)          Notwithstanding anything in this Agreement to the contrary, for a
period commencing on the Closing Date and ending on the date falling 180 days
after the Closing Date (the “Clean-Up Date”), notwithstanding any other
provision of any Loan Document, any breach of covenants, misrepresentations or
other default which arises with respect to the Target Group will not be deemed a
breach of a covenant, misrepresentation or a default or an Event of Default, as
the case may be, if:
 
(i)          it is capable or remedy and reasonable steps are being taken to
remedy it;
 
(ii)          the circumstances giving rise to it have not knowingly been
procured by or approved by the Borrower; and
 
(iii)          it is not reasonably likely to have a Material Adverse Effect.
 
If the relevant circumstances are continuing on or after the Clean-Up Date,
there shall be a breach of covenant, misrepresentation or default or Event of
Default, as the case may be, notwithstanding the above.
 
SECTION 9

THE AGENTS
 
9.1.          Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan
 
- 61 -

--------------------------------------------------------------------------------



Documents, and each Lender irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


9.2.          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
9.3.          Exculpatory Provisions.  Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower.
 
9.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan

 
- 62 -

--------------------------------------------------------------------------------



Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.


9.5.          Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
9.6.          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
 
9.7.          Indemnification.  The Lenders agree to indemnify the
Administrative Agent (or sub-agent), in its capacity and any Related Party
acting for the Administrative Agent (or any sub-agent) in connection with such
capacity (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations,
 
- 63 -

--------------------------------------------------------------------------------



losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent (or any sub-agent) or
such Related Party in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent (or any
sub-agent) or such Related Party under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent (or
sub-agent) or any Related Party acting for the Administrative Agent (or any
sub-agent) in connection with such capacity.  The agreements in this subsection
9.7 shall survive the payment of the Loans and all other amounts payable
hereunder.


9.8.          Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, if any, as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Loan Documents.  With respect to the Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
9.9.          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent (provided
that it shall have been approved by the Borrower), shall succeed to the rights,
powers and duties of the Administrative Agent hereunder.  Upon the earlier of
(i) the 10 day period following the Administrative Agent’s notice of resignation
to the Lenders and (ii) the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9).  The term “Administrative Agent” shall mean such successor agent,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.
 
9.10.          The Lead Arrangers, Documentation Agents and Syndication Agents. 
None of the Lead Arrangers, Documentation Agents or Syndication Agents shall
have any right,
 
- 64 -

--------------------------------------------------------------------------------



power, obligation, liability, responsibility or duty under this Agreement, in
its capacity as such, other than those applicable to all Lenders as such. 
Without limiting the foregoing, none of the Lead Arrangers, Documentation Agents
or Syndication Agents shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on the Lead Arrangers, Documentation Agents or Syndication Agents in
deciding to enter into this Agreement or in taking or not taking any action
hereunder.


9.11.          Certain ERISA Matters.
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Lead Arrangers, the
Documentation Agents, the Syndication Agents and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:
 
(i)                such Lender is not using “plan assets” (within the meaning of
the Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,
 
(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
 
(iii)               (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfied the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or
 
(iv)               such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has not
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause
 
- 65 -

--------------------------------------------------------------------------------



(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arrangers, the
Documentation Agents, the Syndication Agents and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
none of the Administrative Agent, or the Lead Arrangers, the Documentation
Agents, the Syndication Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).


If the relevant circumstances are continuing on or after the Clean-Up Date,
there shall be a breach of covenant, misrepresentation or default or Event of
Default, as the case may be, notwithstanding the above.
 
SECTION 10

RESERVED
 
SECTION 11

MISCELLANEOUS
 
11.1.          Amendments and Waivers.
 
(a)          Except as provided in paragraphs (b) and (d) of this subsection
11.1, neither this Agreement nor any other Loan Document (other than the
Administrative Agent Fee Letter), nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection.  The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan or reduce the stated rate or amount of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment without the consent of
each Lender directly affected thereby, (ii) amend, modify
 
- 66 -

--------------------------------------------------------------------------------



or waive any provision of this subsection or reduce the percentages specified in
the definition of Majority Lenders or consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, in each case without the written consent of all the
Lenders, (iii) amend, modify or waive any provision of Section 9 without the
written consent of the then Administrative Agent, (iv) waive any condition in
subsection 5.3 without the written consent of the Majority Lenders or (v) modify
the pro rata distribution of payments, proceeds or fees payable to the Lenders
(except in connection with an amend and extend transaction offered ratably to
all Lenders under a tranche of Commitments) without the consent of each Lender
directly affected thereby.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.


(b)          Notwithstanding the provisions of this subsection 11.1, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended and the principal amount owed to such Lender may not be
reduced other than pursuant to payments made by a Borrower with respect thereto
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
 
(c)          Notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or manifest error in any Loan Document.
 
(d)          If any Lender is a Non-Consenting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6 and payment of amounts due to such Lender under this
Agreement), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.9 or Section 3.10) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or an Affiliate of a Lender,
if a Lender or such Affiliate accepts such assignment); provided that the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
 
11.2.          Notices.
 
(a)          General.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three days after being
deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile
 
- 67 -

--------------------------------------------------------------------------------



transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in
Schedule II in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto:


If to the Borrower:


Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention: Daniel J. Brennan
Executive Vice President and Chief Financial Officer
and Robert J. Castagna
Vice President and Treasurer
Fax: 508-683-4410
www.bostonscientific.com


with a copy to:


Boston Scientific Corporation
300 Boston Scientific Way
Marlborough, Massachusetts 01752
Attention: Desiree Ralls-Morrison
Senior Vice President, General Counsel, and Secretary


If to the Administrative Agent:


Barclays Bank PLC
745 7th Avenue
New York NY 10019
Attn: Peter Oberrender
Phone: +1 212 526 6687
Email: peter.oberrender@barclays.com and ltmny@barclays.com


If to the Administrative Agent (for all borrowings, conversions and
continuations):


Barclays Bank PLC
700 Prides Crossing
Newark, Delaware 19713
Attention: Samuel Cohen
Telephone No.: 1-302-286-1920
E-mail: samuel.cohen@barclays.com


With a copy to:
E-mail: 12145455230@tls.ldsprod.com




- 68 -

--------------------------------------------------------------------------------



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, or 3.2 shall not be effective
until received.
 
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Sections 2 and 3 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
11.3.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor
 
- 69 -

--------------------------------------------------------------------------------



shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


11.4.          Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
11.5.          Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Lead Arrangers and the Administrative Agent for all their
reasonable and documented out‑of‑pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of outside counsel (including one local counsel in each
applicable jurisdiction) to the Administrative Agent and the Lead Arrangers, (b)
to pay or reimburse each Lender, the Lead Arrangers and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated fees and expenses of in house
counsel) to each Lender and of counsel to the Administrative Agent and the Lead
Arrangers, provided, that in connection with any workout or restructuring, the
Borrower shall pay the fees and disbursements of one U.S. counsel for the
Administrative Agent, the Lead Arrangers and the Lenders pursuant to this clause
(b), and, in the case of an actual or perceived conflict of interest where the
indemnified party affected by such conflict informs the Borrower of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected indemnified party, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent and each of their affiliates and their respective
officer, directors, employees, agents and advisors (each, an “indemnified
party”) harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each indemnified party harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any indemnified party or asserted against any indemnified
party by any third party or by the Borrower or any of its Subsidiaries arising
out of, in connection with or as a result of the Transactions (or any
transactions related thereto), or the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation
 
- 70 -

--------------------------------------------------------------------------------



hereunder to any indemnified party with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnified
party determined in a court of competent jurisdiction in a final non-appealable
judgment.  The agreements in this subsection shall survive repayment of the
Loans and all other amounts payable hereunder and the termination of this
Agreement.


11.6.          Successors and Assigns; Participations and Assignments.
 
(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.
 
(b)          Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (other than a Defaulting Lender, the Borrower or its
Affiliates or Subsidiaries or any natural Person) (“Participants”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  No Lender shall
be entitled to create in favor of any Participant, in the participation
agreement pursuant to which such Participant’s participating interest shall be
created or otherwise, any right to vote on, consent to or approve any matter
relating to this Agreement or any other Loan Document except for those specified
in clauses (i) and (ii) of the proviso to subsection 11.1(a).  The Borrower
agrees that if amounts outstanding under this Agreement are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of set-off in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in subsection 11.7(a) as fully
as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of subsections 3.9, 3.10 and 3.11
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of
subsection 3.10, such Participant shall have complied with the requirements of
said subsection, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such subsection than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.  Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the
 
- 71 -

--------------------------------------------------------------------------------



“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other Obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive, and such Lender, the Borrower and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(c)          Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time and from time to
time, assign (i) to any Lender or any Lender Affiliate with the consent (in each
case, not to be unreasonably withheld, delayed or conditioned) of the
Administrative Agent or (ii) with the consent of the Borrower (unless an Event
of Default shall have occurred and be continuing) and the Administrative Agent
(which consent in each case shall not be unreasonably withheld, delayed or
conditioned), to an additional bank, financial institution, or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Assumption,
substantially in the form of Exhibit D (the “Assignment and Assumption”),
executed by such Assignee, such assigning Lender (and, in the case of an
Assignee that is not a Lender or a Lender Affiliate, by the Administrative
Agent) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, except in the case of an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent), and provided further that no such assignment shall be made to (A) any
Defaulting Lender or any of its Subsidiaries, (B) the Borrower or any of its
Affiliates or Subsidiaries or (C) any natural person.  Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Assumption, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein, and (y) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such assigning Lender shall cease to be a party hereto but
shall continue to be entitled to the indemnity and expense reimbursement
provisions in the Loan Documents arising out of the period prior to the
assignment).
 
(d)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the address of the
Administrative Agent referred to in subsection 11.2 a copy of each Assignment
and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitments of,
and
 
- 72 -

--------------------------------------------------------------------------------



principal amount (and stated interest) of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of a
Loan or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary.  Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(e)          Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Assumption and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the Administrative Agent may, in its sole
discretion, elect to waive such registration and processing fee in the case of
any assignment.
 
(f)          The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee, subject to
the provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement.
 
(g)          For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any central bank having jurisdiction over such Lender in accordance with
applicable law.
 
(h)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall (unless otherwise agreed
by the Borrower and the Administrative Agent) be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then
 
- 73 -

--------------------------------------------------------------------------------



owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Notwithstanding anything to the contrary in this subsection 11.6, during the
Certain Funds Period no Lender shall assign any Commitment or Loan or any other
interest of such Lender hereunder or under the other Loan Documents without the
prior written consent of the Administrative Agent and, unless a Certain Funds
Default has occurred and is continuing, the Borrower.
 
11.7.          Adjustments; Set-off.
 
(a)          If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans (or any participation therein arising
pursuant to subsection 11.15) then due and owing, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
subsection 8(g), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender (other than to the extent expressly
provided herein or by court order), if any, in respect of such other Lender’s
Loans (or any participation therein arising pursuant to subsection 11.15) then
due and owing, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest; and
provided further that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of subsection 2.6 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
 
(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate,
 
- 74 -

--------------------------------------------------------------------------------



branch or agency thereof to or for the credit or the account of the Borrower. 
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.


11.8.          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile transmission or in electronic (i.e., “pdf” or “tif”) format), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
11.9.          Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this subsection 11.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws or a Bail-In Action, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
11.10.          Integration.  This Agreement and the other Loan Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
11.11.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
11.12.          Submission To Jurisdiction and Waivers. The Borrower hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the United
States of America for the Southern District of New York Courts and, if such
courts lack subject matter jurisdiction, the State of New York sitting in New
York County, Borough of Manhattan, and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
- 75 -

--------------------------------------------------------------------------------



(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
 
11.13.          Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
11.14.          Confidentiality.  Each Lender agrees to keep confidential any
Information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any of
its Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent or any other
Lender, (ii) to any Transferee or prospective Transferee which receives such
Information having been made aware of the confidential nature thereof and having
agreed to abide by the provisions of this subsection 11.14, (iii) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, and to its and its Affiliates’ respective employees, officers,
directors, agents, attorneys, accountants and other professional advisors who
are directed to be bound by the provisions of this subsection 11.14 and who have
a need for such Information in connection with this Agreement or other
transactions or proposed transactions with the Borrower, (iv) upon the request
or demand of any Governmental Authority having jurisdiction or oversight over
such Lender or in connection with any assignment or pledge permitted under
subsection 11.6(g), (v) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (vi) subject to an agreement to comply with the provisions
of this subsection, to any actual or prospective counter-party (or its advisors)
to any Hedge Agreement, (vii) which has been publicly disclosed other than in
breach of this Agreement, (viii) in connection with the exercise of any remedy
hereunder, or (ix) with the written consent of either a Responsible Officer or
the treasurer of the Borrower.
 
- 76 -

--------------------------------------------------------------------------------



For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
11.15.          Reserved.
 
11.16.          Judgment.
 
(a)          If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency in the city in which it normally conducts its foreign
exchange operation for the first currency on the Business Day preceding the day
on which final judgment is given.
 
(b)          The obligation of the Borrower in respect of any sum due from it to
any Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.
 
11.17.           WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS
 
- 77 -

--------------------------------------------------------------------------------



AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


11.18.          USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.
 
11.19.          No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lead
Arrangers, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b) (i) the Administrative Agent and the Lead
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Lead Arrangers has any obligation to the Borrower
or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Lead Arrangers has
any obligation to disclose any of such interests to the Borrower or any of its
Affiliates.
 
11.20.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)                    a reduction in full or in part or cancellation of any
such liability;
 
- 78 -

--------------------------------------------------------------------------------



(ii)                   a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
 
(iii)                   the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.
 
[Signature Pages Follow]
 


 
- 79 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
BOSTON SCIENTIFIC CORPORATION
                 
By:
/s/ Robert J. Castagna
   
Name:
Robert J. Castagna
   
Title:
Vice President and Treasurer

 



 










Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

 

 
BARCLAYS BANK PLC,
as Administrative Agent
                 
By:
/s/ Ronnie Glenn
   
Name:
Ronnie Glenn
   
Title:
Director

 
 
 

 
BARCLAYS BANK PLC,
as a Lender
                 
By:
/s/ Ronnie Glenn
   
Name:
Ronnie Glenn
   
Title:
Director

 

 

 




Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., as a Lender
                 
By:
/s/ Darren Merten
   
Name:
Darren Merten
   
Title:
Vice President


 
 
 
 
 








Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
                 
By:
/s/ Darin Mullis
   
Name:
Darin Mullis
   
Title:
Managing Director

 

 
 












Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
JPMorgan Chase Bank, N.A., as a Lender
                 
By:
/s/ Vanessa Chiu
   
Name:
Vanessa Chiu
   
Title:
Executive Director

 
 

 
 
 








Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
THE BANK OF NOVA SCOTIA, as a Lender
                 
By:
/s/ Michelle C. Phillips
   
Name:
Michelle C. Phillips
   
Title:
Managing Director

 
 
 
 
 
 
 
 






Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
TD Bank, N.A., as a Lender
                 
By:
/s/ Shreya Shah
   
Name:
Shreya Shah
   
Title:
Senior Vice President


 
 
 
 
 

 






Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
U.S. Bank National Association, as a Lender
                 
By:
/s/ Joseph M. Schnorr
   
Name:
Joseph M. Schnorr
   
Title:
Senior Vice President

 
 
 
 
 
 
 
 

 






Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
MUFG Bank, Ltd., as a Lender
                 
By:
/s/ David Meisner
   
Name:
David Meisner
   
Title:
Vice President


 
 
 
 

 






Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
City National Bank, as a Lender
                 
By:
/s/ Breck Fleming
   
Name:
Breck Fleming
   
Title:
SVP / Manager


 
 
 
 
 
 










Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
DNB Capital LLC, as a Lender
                 
By:
/s/ Devan Patel
   
Name:
Devan Patel
   
Title:
Vice President
                         
By:
/s/ Philip F. Kurpiewski
   
Name:
Philip F. Kurpiewski    
Title:
Senior Vice President        


 
 
 
 
 
 
 
 
 






Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 

 
Standard Chartered Bank, as a Lender
                 
By:
/s/ Daniel Mattern
   
Name:
Daniel Mattern
   
Title:
Associate Director
Standard Chartered Bank


 
 
 
 










Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------




 
Allied Irish Banks p.l.c., as a Lender
                 
By:
/s/ Conor Brogan
   
Name:
Conor Brogan
   
Title:
Senior Relationship Manager
                         
By:
/s/ Hazel Smyth
   
Name:
Hazel Smyth    
Title:
Relationship Manager        

 
 
 
 
 
 

 






Signature Page to Term Loan Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE I
 
NAMES AND COMMITMENTS OF LENDERS
 
Name
Tranche 1 Commitment
Tranche 2 Commitment
Barclays Bank PLC
$90,000,000
$90,000,000
Bank of America, N.A.
$250,000,000
$250,000,000
Wells Fargo Bank, National Association
$197,500,000
$197,500,000
JPMorgan Chase Bank, N.A.
$90,000,000
$90,000,000
The Bank of Nova Scotia
$87,500,000
$87,500,000
TD Bank, N.A.
$62,500,000
$62,500,000
U.S. Bank National Association
$62,500,000
$62,500,000
MUFG Bank, Ltd.
$50,000,000
$50,000,000
City National Bank
$32,500,000
$32,500,000
DNB Capital LLC
$32,500,000
$32,500,000
Standard Chartered Bank
$32,500,000
$32,500,000
Allied Irish Bank, p.l.c
$12,500,000
$12,500,000
Total
$1,000,000,000
$1,000,000,000






--------------------------------------------------------------------------------

Schedule 7.2
Existing Liens1
 
 
Entity
State
Jurisdiction
UCC #
Secured Party
Amount of Obligation
Description
Boston Scientific Corporation
DE
SOS
64509535 filed on 12/22/06 Continued on 8/1/11 Continued on 12/2/16 Assignment
to Wells Fargo Bank on 2/7/17 Collateral restatement filed on 2/7/17 Debtor
address change filed on 2/7/17
Wells Fargo Bank, National Association
—
Certain accounts receivable and related property relating to Company’s
receivables facility
Boston Scientific Funding LLC
DE
SOS
64510137 filed on 12/22/06
Continued on 8/1/11
Continued on 12/2/16
Assignment to Wells Fargo Bank on 2/7/17
Collateral
restatement
filed on 2/7/17
Debtor address
change filed on 2/7/17
Wells Fargo Bank, National Association
—
Certain accounts receivable and related property relating to Company’s
receivables facility
                           

 
 
 
________________________
1 Liens with respect to Equipment Leases are set forth on an Annex hereto.



--------------------------------------------------------------------------------

ANNEX 1 TO SCHEDULE 7.2
 
BOSTON SCIENTIFIC EXISTING LIENS
 
Debtor
State
Jurisdiction
UCC Type File # and Date
Secured Party
Collateral Description
BOSTON SCIENTIFIC CORPORATION
DE
SOS
UCC-1
#6450953 5
12/22/06
Wachovia Bank, National Association, as Administrative Agent
SP Assignor: Boston Scientific Funding LLC
Blanket Lien
     
UCC-3
11/20/07
 
SP Assignment to Royal Bank of Canada, as Administrative Agent
     
UCC-3
11/20/07 and 8/3/10
 
Collateral Restatement
     
UCC-3
8/1/11
 
Continuation
     
UCC-3
12/2/16
 
Continuation
     
UCC-1
#2013 4617834 11/22/13
Ricoh USA, Inc.
Equipment Lease
     
UCC-3
2/10/14
MB Financial Bank, N.A.
Assignment
     
UCC-3
5/30/18
 
Continuation
     
UCC-1
#3014 0597138
2/14/14
Wells Fargo Bank, N.A.
Equipment Lease
     
UCC-1
#2014 5298906
12/30/14
Carlson Systems LLC
Equipment Lease
     
UCC-1
#20160141166
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141174
1/8/16
Ikon Financial Svcs
Equipment Lease

 

--------------------------------------------------------------------------------

 
Debtor
State
Jurisdiction
UCC Type File # and Date
Secured Party
Collateral Description

     
UCC-1
#20160141257
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141265
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141273
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141281
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141299
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20160141307
1/8/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20161614039
3/17/16
Engel Machinery Inc.
Equipment Lease
     
UCC-1
#20163120498
5/25/16
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20173531917
5/30/17
Ikon Financial Svcs
Equipment Lease
     
UCC-1
#20187189976 10/17/18
Orbotech, Inc.
Equipment Lease
BOSTON SCIENTIFIC FUNDING LLC
DE
SOS
UCC-1
#6451013 7
12/22/06
Wachovia Bank, National Association, as Administrative Agent
Blanket Lien
     
UCC-3
11/20/07
 
SP Assignment to Royal Bank of Canada, as Administrative Agent

 

--------------------------------------------------------------------------------

 
Debtor
State
Jurisdiction
UCC Type File # and Date
Secured Party
Collateral Description

     
UCC-3
11/20/07
 
Collateral Restatement
     
UCC-3
8/1/11
 
Continuation
     
UCC-3
12/2/16
 
Continuation
ENDOCHOICE, INC.
DE
SOS
UCC-1
#20140210377
1/7/14
GreatAmerica Financial Services Corporation
Equipment Lease

 
 
 

 



--------------------------------------------------------------------------------





Schedule 7.5
Existing Subsidiary Indebtedness
 
($ in thousands)
         
Subsidiary
Lender
Maturity
Amount as of November 30, 2018
 
Boston Scientific
Japan K.K.
Sanritsu Corporation
October 2030
6,227
 
Boston Scientific
SA France
BNP Paribas Factor S.A.
Revolving
6,574
 
Boston Scientific
Benelux NV
BNP Paribas Factor S.A.
Revolving
105
 
Various
Various
Revolving
818
         

 
 
 
 
 


 
 

--------------------------------------------------------------------------------